
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

EXECUTION COPY

--------------------------------------------------------------------------------

  SALE AND PURCHASE AGREEMENT

Dated as of July 31, 2003

among

Providian Bank,

Columbus Bank and Trust Company

and

CompuCredit Acquisition Corporation

       


       


--------------------------------------------------------------------------------




 
   
  Page

--------------------------------------------------------------------------------

ARTICLE 1    DEFINITIONS   1   1.1   Definitions   1   1.2   Construction   11
ARTICLE 2    PURCHASE AND SALE OF ACQUIRED ASSETS   11   2.1   Acquired Assets  
11   2.2   Purchaser Obligations   11   2.3   Purchase Price   12   2.4   Use of
Name and Trademarks   12   2.5   Servicing Agreement   12   2.6   Related
Programs   13 ARTICLE 3    THE CLOSING   13   3.1   The Closing   13   3.2  
Documents and Certificates   13   3.3   Valuation Date Statement   14   3.4  
Payments on the Closing Date   14   3.5   Settlement Date Statement   14   3.6  
Payments on the Settlement Date   14   3.7   Post Closing Payments   14   3.8  
Power of Attorney   15   3.9   Dispute Resolution   15   3.10   Collections on
the Accounts   16   3.11   Allocation of Purchase Price   16 ARTICLE
4    REPRESENTATIONS AND WARRANTIES   17   4.1   Representations and Warranties
of Seller   17   4.2   Representations and Warranties of Purchaser and
CompuCredit   21 ARTICLE 5    CERTAIN COVENANTS   23   5.1   Mutual Covenants
and Agreements   23   5.2   Certain Covenants of Seller   26   5.3   Grant of
Security Interest; UCC Matters   31   5.4   Covenants of Purchaser and
CompuCredit   32 ARTICLE 6    CONDITIONS OF CLOSING   32   6.1   Conditions
Applicable to Purchaser and CompuCredit   32   6.2   Conditions Applicable to
Seller   34 ARTICLE 7    INDEMNIFICATION AND REPURCHASE   35   7.1   Seller's
Repurchase Obligations   35   7.2   Repurchase Price   35   7.3   Seller's
Indemnification Obligations   36   7.4   CompuCredit's Indemnification
Obligations   36   7.5   Definition of Losses   37   7.6   Procedures   37   7.7
  Treatment of Indemnification   39   7.8   Exclusive Recourse to CompuCredit  
39   7.9   Providian Financial Corporation Guaranty   39   7.10   CompuCredit
Corporation Guaranty   39   7.11   Class Action Litigation   40   7.12  
Exclusive Remedy   40   7.13   Interim Securitization Claim     ARTICLE
8    TERMINATION   40   8.1   Termination By Either Party   40   8.2   Effect of
Termination   41          


i

--------------------------------------------------------------------------------

  8.3   Expense Reimbursement   41   8.4   Termination Fees   41 ARTICLE
9    MISCELLANEOUS   42   9.1   Survival of Representations and Warranties   42
  9.2   Notices   42   9.3   Assignment   43   9.4   Entire Agreement   43   9.5
  Amendments and Waivers   43   9.6   Expenses   44   9.7   Captions;
Counterparts   44   9.8   Governing Law   44   9.9   Severability   44   9.10  
No-Shop Provision   44   9.11   No Consequential Damages   45   9.12  
Limitation of Specified Claims   45   9.13   Notice of Certain Disputes   45

ii

--------------------------------------------------------------------------------

EXHIBIT A   Credit Card Marks EXHIBIT B   Form of Interim Servicing Agreement
EXHIBIT C   Form of Settlement Date Statement EXHIBIT D   Form of Valuation Date
Statement EXHIBIT E   Form of Assignment and Assumption Agreement EXHIBIT F  
List of Due Diligence Information EXHIBIT G   Additional Representations and
Warranties of Seller EXHIBIT I   Form of Opinion of Counsel to Seller EXHIBIT J
  Form of Opinion of Counsel to CompuCredit/Purchaser SCHEDULE 1.1(A)   Daily
Settlements SCHEDULE 4.1(h-1)   Form of Cardholder Agreement SCHEDULE 4.1(h-2)  
Form of Periodic Statement SCHEDULE 4.1(m)   Accounts Tape SCHEDULE 4.1(n)  
List of Enhancement Programs SCHEDULE 4.1(s)   List of Credit Ratings and
Collection Status Codes SCHEDULE 4.1(u)   Disclosures Regarding Providian Bank's
Policies and Procedures SCHEDULE 5.2(l)   Information to be delivered in
connection with the Interim Securitization or the Securitization

iii

--------------------------------------------------------------------------------

SALE AND PURCHASE AGREEMENT

        This Sale and Purchase Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, this "Agreement"), is made and entered into as of the 31st day of
July, 2003 by and among PROVIDIAN BANK, a Utah industrial loan corporation
("Seller"), COLUMBUS BANK AND TRUST COMPANY, a Georgia state-chartered bank
("Purchaser") and COMPUCREDIT ACQUISITION CORPORATION, a Nevada corporation
("CompuCredit").

WITNESSETH

        A.    Seller is the owner of accounts providing for open-end unsecured
lines of credit accessible or previously accessible by credit cards bearing the
name and logo of Visa, U.S.A., Inc. ("Credit Card Accounts") and related
receivables.

        B.    Seller desires to sell, and Purchaser desires to purchase, on the
terms set forth herein, the properties, rights, title, interest and privileges
of Seller in and to certain Credit Card Accounts, the related receivables and
certain related assets as set forth in this Agreement.

        C.    CompuCredit will purchase the receivables arising in the Credit
Card Accounts and related assets purchased by the Purchaser hereunder.

        D.    Purchaser and CompuCredit have requested, and Seller has agreed,
that Seller will service the Credit Card Accounts and related receivables so
sold and purchased pursuant to this Agreement in accordance with the Interim
Servicing Agreement for an interim period after the Closing Date.

NOW, THEREFORE, in consideration of the foregoing, the covenants made by the
parties herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

ARTICLE 1

DEFINITIONS

        1.1    Definitions.    Except as otherwise specifically indicated, the
following terms shall have the meanings specified herein.

        "Account Information" shall mean all information relating to the
Accounts and Credit Card Receivables, including, without limitation, Account
numbers, Cardholder contact information and information relating to transactions
effected through the Accounts.

        "Accountants" shall have the meaning specified in Section 3.9.

        "Accounts" shall mean the Credit Card Accounts that are identified by
name and account number on the computer generated tape attached hereto as
Schedule 4.1(m).

        "Accrued Interest," with respect to each Account, shall mean the
aggregate amount of periodic finance charges that had accrued on that Account as
of the Cut-Off Time, but had not been posted to that Account at the Cut-Off
Time, and that are actually posted to the Accounts in the billing cycle
immediately following the billing cycle in which the Cut-Off Time occurs.

        "Acquired Assets" shall have the meaning specified in Section 2.1.

        "Additional Cost of Funds Amount" shall have the meaning specified in
Section 2.3.

        "Additional Servicing Amount" shall have the meaning specified in
Section 2.3.

        "Adjusted Purchase Price Amount" shall have the meaning specified in
Section 9.12.

        "Adjustment Period" shall mean the period of time commencing at the
Cut-Off Time and ending on, but not including, the Valuation Date.

--------------------------------------------------------------------------------


        "Affiliate" shall mean, with respect to any person, corporation or
entity, any other person, corporation or entity that directly or indirectly
controls, is controlled by or is under common control with such person,
corporation or entity. For the purposes of this definition, "control" shall mean
the power to direct the management and policies of a person, directly or
indirectly, whether through the ownership of voting, securities, by contract or
otherwise; and the terms "common control" and "controlled" have meanings
correlative to the foregoing.

        "Agreement" shall have the meaning specified in the Introduction.

        "Allocation Statement" shall have the meaning specified in Section 3.11.

        "Alternative Transaction" shall have the meaning specified in
Section 9.10(a).

        "Assignment and Assumption Agreement" shall have the meaning specified
in Section 3.2.

        "Average Receivables Balance" shall mean, for any Monthly Period,
(i) the sum of (A) the amount of Credit Card Receivables (but excluding any
Accrued Interest or any other amounts not posted) on the first day of such
Monthly Period and (B) the amount of Credit Card Receivables (but excluding any
Accrued Interest or any other amounts not posted) on the last day of such
Monthly Period divided by (ii) two. For purposes of this definition, Credit Card
Receivables shall exclude Defaulted Receivables.

        "Benefit Agreement" shall have the meaning specified in Section 2.6.

        "Books and Records" shall mean the following books and records in the
possession or under the control of Seller, to the extent relating to the
Accounts: applications for Accounts, periodic statements, credit and collection
files, file maintenance data, credit agreements, disclosure statements, credit
information files, credit card slips, receipts and correspondence, whether in
documentary form or on microfilm, microfiche, magnetic tape, computer disk or
other form whether segregated by Cardholder identity or by document or record
type and any other records necessary to evidence ownership, service, administer
or enforce the Accounts. Books and records shall not include Seller's general
corporate financial and other records, income Tax Returns or other corporate
records not specifically relating to the Accounts or which relate to the
Accounts and other accounts with respect to which information relating to the
Accounts cannot reasonably be extracted.

        "Business Day" shall mean each day other than Saturday, Sunday or a day
on which banking institutions in the States of California, Georgia or New York
are authorized or obligated by law, executive order or governmental decree to be
closed.

        "Cardholder" shall mean an applicant and/or co-applicant in whose name
an Account was established or is maintained and/or who is obligated to repay the
Credit Card Receivables associated with such Account.

        "Cardholder Agreement" shall mean all agreements entered into between
Seller and a Cardholder prior to the Cut-Off Time (together, in each case, with
all modifications, amendments, supplements or other changes thereto) containing
the terms and conditions of the Account.

        "Cardholder List" shall mean a list containing the names and addresses
of Cardholders.

        "Class Action Litigation" shall mean all claims that are, will be or
could be asserted in the following civil actions: (i) In re VISA International
Service Association, Internet Gambling Litigation, Eastern District of
Louisiana, MDL Nos. 1321; (ii) Billie Jo Mackey v. Providian Financial
Corporation et al., California Superior Court, San Francisco County, Case
No. 412283; (iii) In re Currency Conversion Fee Antitrust Litigation, Southern
District of New York, MDL No. 1409; and (iv) Edward W. Mullins v. First
Select Inc., Texas State Court, Johnson County, Case No. 3-02CV-1790D.

        "Closing" shall have the meaning specified in Section 3.1.

        "Closing Date" shall have the meaning specified in Section 3.1.

2

--------------------------------------------------------------------------------


        "Closing Time" shall have the meaning specified in Section 3.1.

        "Code" shall mean the Internal Revenue Code of 1986, as amended.

        "Collateral" shall have the meaning specified in Section 5.3(a).

        "CompuCredit" shall have the meaning specified in the Introduction.

        "Conversion Date" shall mean the date on which the last of the following
events shall have occurred (i) the Accounts have been transferred from the
Processing System, or all or substantially all of the Account Information has
been removed from the Processing System, as directed by CompuCredit or Purchaser
or their agents in accordance with the Interim Servicing Agreement (or, with
respect to the Accounts that will continue to be maintained on Total Systems
Services, Inc. after Seller ceases to be available to service such Accounts, the
date on which the Seller ceases to be responsible for payments with respect
thereto to Total Systems Services, Inc.); (ii) the Account Information shall
have been transferred to the Purchaser's Processing System (or, if applicable,
Total Systems Services, Inc. for the account of the Purchaser) and (iii) all
Servicer tests with respect to the Account Information on the Purchaser's
Processing System shall have been conducted.

        "Covered Account" shall have the meaning specified in Section 7.1.

        "Credit Balances" shall mean all amounts owing by Seller to Cardholders
on Accounts as of the relevant date, as reflected on the Processing System.

        "Credit Card" shall mean the plastic Visa credit card issued by Seller
to each Cardholder pursuant to the relevant Cardholder Agreement.

        "Credit Card Accounts" shall have the meaning specified in Recital A.

        "Credit Card Marks" shall mean such trademarks and service marks of
Seller as have been used in connection with the Accounts as set forth on
Exhibit A.

        "Credit Card Receivables" shall mean any and all amounts owing (whether
billed or unbilled, posted or not), to the owner of the Accounts by Cardholders
that arise or have arisen under or in connection with the Accounts, including,
without limitation, all principal, outstanding purchases, cash advances, finance
charges (including Accrued Interest), annual fees and any other charges and fees
assessed on said Accounts.

        "Cut-Off Time" shall mean 11:59 P.M. on May 31, 2003.

        "Defaulted Receivables" shall mean, with respect to any Monthly Period,
all principal receivables and finance charge receivables which are charged off
as uncollectible in such Monthly Period in accordance with the Policies and
Procedures and Seller's customary and usual servicing procedures for servicing
consumer revolving credit card and other revolving credit account receivables
comparable to the Credit Card Receivables. A Credit Card Receivable shall become
a Defaulted Receivable on the day on which such Credit Card Receivable is
recorded as charged off on Seller's computer master file of consumer revolving
credit card accounts but, in any event, shall be deemed a Defaulted Receivable
no later than the last day of the month during which the related Account becomes
180 days contractually delinquent unless the Obligor cures such default by
making a partial payment which satisfies the criteria for curing delinquencies
set forth in the applicable Policies and Procedures.

        "Deposit Account" shall mean the deposit account or accounts into which
Funds are deposited by or on behalf of an Obligor pursuant to the Deposit
Documents, together with all money and other properties on deposit therein or
credited thereto, and all interest, dividends earnings, income and other
distributions from time to time received, receivable or otherwise distributed to
or in respect thereof.

3

--------------------------------------------------------------------------------


        "Deposit Agreement" shall mean an agreement with respect to the Deposit
Account at the depository for such Deposit Account, as amended, supplemented or
otherwise modified from time to time.

        "Deposit Documents" shall mean the Security Agreement, the Deposit
Agreement and all other documents, books, credit files, records, and other
information (including, without limitation, computer programs, tapes, discs,
punch cards, data processing software and related property and rights)
maintained with respect to the Deposit Account and the Funds.

        "Eligible Account" shall mean a Visa consumer revolving credit card
account having the following characteristics:

        (a)   is in existence and maintained by the Seller;

        (b)   is payable in United States dollars;

        (c)   except as provided below, has not been identified as an account
the credit card or cards with respect to which have been reported to the Seller
as having been lost or stolen or has an Obligor who has not been identified as
deceased;

        (d)   the Obligor of which has provided, as his or her billing address,
an address located in the United States and any Obligor that has a military
address;

        (e)   except as provided below, does not have any Credit Card
Receivables which have been identified by the Seller or the relevant Obligor as
having been incurred as a result of fraudulent use of any related credit card;

        (f)    the Obligor of which has not been identified by the Seller in its
computer files as having been declared bankrupt;

        (g)   which does not have any Credit Card Receivables that give rise to
any claim against any governmental agency, including, without limitation, the
United States of America or any one of the states thereof, or any agency,
instrumentality, or department thereof;

        (h)   does not have outstanding Credit Card Receivables which have been
sold or pledged to any party; and

        (i)    is not an Excluded Account.

        "Eligible Receivable" shall mean each Credit Card Receivable:

        (a)   which has arisen in an Eligible Account;

        (b)   which was created in compliance in all material respects with all
Requirements of Law applicable to the institution which owned such Credit Card
Receivable at the time of its creation and pursuant to a Cardholder Agreement
which complies in all material respects with all Requirements of Law applicable
to the Seller;

        (c)   with respect to which all material consents, licenses, approvals
or authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given in connection with the
creation of such Credit Card Receivable or the execution, delivery and
performance by the Seller of its obligations, if any, under the related
Cardholder Agreement pursuant to which such Credit Card Receivable was created,
have been duly obtained, effected or given and are in full force and effect;

        (d)   as to which at the time of the transfer of such Credit Card
Receivable to Purchaser, Seller will have good and marketable title thereto free
and clear of all Liens (other than any Lien for municipal or other local taxes
if such taxes are not then due and payable or if the Seller is

4

--------------------------------------------------------------------------------




then contesting the validity thereof in good faith by appropriate proceedings
and has set aside on its books adequate reserves with respect thereto);

        (e)   which at the time of the transfer of such Credit Card Receivables
to Purchaser will be the legal, valid and binding payment obligation of the
Obligor thereon enforceable against such Obligor in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws, now or hereafter
in effect, affecting the enforcement of creditors' rights in general and except
as such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity), and except as such enforceability may
by limited by a right to offset, recoupment, adjustment or any other claim under
12 CFR §226.12(c), 12 CFR §226.13(d) and the Soldiers' and Sailors' Civil Relief
Act;

        (f)    which, at the time of transfer to Purchaser, has not been waived
or modified except as permitted in accordance with the Policies and Procedures
and which waiver or modification is reflected in the Seller's computer file of
revolving credit card accounts or, with respect to terms other than pricing
terms, otherwise on its Books and Records;

        (g)   which, at the time of transfer to Purchaser, is not subject to any
right of rescission, setoff, counterclaim or any other defense (including
defenses arising out of violations of usury laws) of the Obligor, other than
defenses arising out of applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors' rights
in general and except as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or equity), and other
than under the Class Action Litigation;

        (h)   as to which, at the time of transfer to Purchaser, the Seller has
satisfied all of its material obligations under the applicable Cardholder
Agreement to the applicable Cardholder required to be satisfied by such time;

        (i)    as to which, at the time of transfer to Purchaser, the Seller,
has not taken any action which would impair, or omitted to take any action the
omission of which would impair, the rights of Purchaser; and

        (j)    which constitutes either an "account" or a "payment intangible"
under and as defined in Article 9 of the UCC in effect in the States of
Delaware, Georgia, New York or any other state where the filing of a financing
statement is required to perfect Purchaser's interest in the Credit Card
Receivables and the proceeds thereof.

        "Excluded Account" shall mean any Credit Card Account and its associated
Credit Card Receivables that met one of the following criteria as of the Cut-Off
Time (except for (xxi) that shall be determined as of the Closing Date):

(i)Any account that has a disputed balance of which the Seller has written
notice as of the Cut-Off Time;

(ii)Any account (a) with respect to which, or with a related Cardholder with
respect to whom, a filing has been made by the related Cardholder under the
United States Bankruptcy Code or any other bankruptcy, insolvency or other
similar laws providing for relief of debtors, whether such filing is voluntary
or involuntary or (b) which has or should have (in accordance with the Policies
and Procedures) a credit rating of Y9;

(iii)Any account (a) that has been charged-off or should have been charged-off
in accordance with the Policies and Procedures or (b) which has or should have
(in accordance with the Policies and Procedures) an account status of L or P;

5

--------------------------------------------------------------------------------

(iv)Any account (a) the Cardholder of which is deceased or (b) which has or
should have (in accordance with the Policies and Procedures) an account status
of B5, T5 or Y9;

(v)Any account that is currently the subject of litigation as a result of an
affirmative claim or a counterclaim other than accounts that are in litigation
solely as a result of legal collection initiated by Seller but have not been
charged-off; provided, that accounts that are subject to the Class Action
Litigation shall not be Excluded Accounts solely by reason of being subject
thereto;

(vi)Any account where the applicable Cardholder would have been a member of a
class action lawsuit relating to the business practices of Seller or its
Affiliates but for the fact that such Cardholder opted out of the applicable
suit or settlement;

(vii)Any account (a) with respect to which the Cardholder has notified Seller
involves or is alleged to involve unauthorized use or fraud or a lost or stolen
Credit Card or (b) that has been classified, or should have been classified (in
accordance with the Policies and Procedures) by Seller, as of the Cut-Off Time,
as a Lost/Stolen/Fraud credit rating of F1 or FA account;

(viii)Any account with a net credit balance as of the Cut-Off Time;

(ix)Any account in the name of an employee, officer or director of Seller;

(x)Any account classified, or that should have been classified (in accordance
with the Policies and Procedures) by Seller, as of the Cut-Off Time, as a
security account closure or that has a credit rating of X9;

(xi)Any account that is not subject to a valid Cardholder Agreement that is the
legal, valid and binding obligation of the related Cardholder and that is
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium and other laws
relating to or affecting creditors' rights generally and by general equity
principles or as otherwise may be limited by a right to offset, recoupment,
adjustment or any other claim under 12 CFR §226.12(c), 12 CFR §226.13(d) and the
Soldiers' and Sailors' Civil Relief Act;

(xii)Any account as to which a corporate entity is Cardholder or which is issued
to a Cardholder due to his or her status as an employee of a company having a
commercial credit card account with Seller;

(xiii)Any account the Cardholder of which does not have an address located in
the United States, except for Cardholders that have a military address;

(xiv)Any account which is a merchant account and its associated processing;

(xv)Any account that has a zero balance as of the Cut-Off Time;

(xvi)Any account on which the Cardholder has never made a payment;

(xvii)Any account that is payable in a currency other than U.S. dollars;

(xviii)Any account that has been re-aged in a manner not in accordance with the
Policies and Procedures;

(xix)Any account that has activated credit protection;

(xx)Any test accounts opened or maintained by Seller with respect to the Visa
System for verification or other internal purposes; and

(xxi)Any account that is a Secured Account as of the Closing Date.

6

--------------------------------------------------------------------------------



        "Excluded Obligation" shall mean any liability or obligation whatsoever
of Seller or any of its Affiliates (except for the Purchaser Obligations and
obligations and liabilities of Seller expressly made or assumed hereunder)
including, without limitation, any liability or obligation to the extent arising
from (a) the failure by Seller or any of its Affiliates or any of their
respective agents, directors, officers, servants or employees to comply with any
federal, state or local law or regulation, or any rules or regulations of Visa,
at any time prior to the Closing Date, (b) the failure by Seller or any of its
Affiliates or any of their respective agents, directors, officers, servants or
employees to disclose Account terms to the Cardholders at any time prior to the
Closing Date, (c) any false or misleading advertising by Seller or any of its
Affiliates or any of their respective agents, directors, officers, servants or
employees prior to the Closing Date, (d) any action, suit, proceeding or claim
or other litigation, or any investigation by any Governmental Authority
affecting the Accounts or the Acquired Assets involving the Seller or any of its
Affiliates or any of their respective agents, directors, officers, servants or
employees to the extent relating to any action or inaction with respect to the
Acquired Assets prior to the Closing Date, (e) any action, suit, proceeding or
claim or other litigation arising under the Benefit Agreements to the extent
resulting from the actions or omissions of Seller or any of its Affiliates or
any of their respective agents, directors, officers, servants or employees,
(f) any refund, cancellation or fulfillment obligation arising under any Benefit
Agreements to the extent not assumed by Purchaser under Section 2.6, (g) any
obligation with respect to a Secured Account, (h) any obligation with respect to
the Accounts arising prior to the Closing Date and (i) any action, suit,
proceeding or claim or other litigation arising under or in connection with any
of the items on Schedule 4.1(u) to the extent resulting from the actions or
omissions of Seller or any of its Affiliates or any of their respective agents,
directors, officers, servants or employees.

        "Federal Funds Rate" shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to the
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that if such day is not a Business Day or the
Federal Funds Rate is not so published for any day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day.

        "Fees and Expenses" shall mean all reasonable out-of-pocket fees and
expenses of a party, including, without limitation, the fees and disbursements
of such party's counsel incurred in connection with the transaction contemplated
hereby.

        "Funds" shall mean the money, instruments and other properties provided
by or on behalf of an Obligor with respect to an Account from time to time under
the Security Agreement as collateral in respect of all or part of the related
Credit Card Receivables.

        "Funds Collateral" shall mean with respect to an Account (a) the
security interest of Seller in the related Deposit Account and the related
Funds, (b) each related Deposit Document, including, without limitation, all
monies due or to become due to Seller under or in connection with such related
Deposit Document, and all rights, remedies, powers, privileges, benefits and
claims of Seller under or with respect to such related Deposit Document (whether
arising pursuant to the terms of such related Deposit Document or otherwise
available at law or in equity); (c) all guarantees, indemnities, warranties,
insurance policies and proceeds and premium refunds and other arrangements of
whatever character from time to time under or with respect to such Funds, the
Secured Account, the Deposit Account or the Deposit Documents; (d) all other
security interests or liens from time to time purporting to secure an Obligor's
obligations under or with respect to the Secured Account; and (e) all
substitutions for and proceeds of any of the foregoing.

        "Goodwill" shall have the meaning specified in Section 2.4(b).

7

--------------------------------------------------------------------------------

        "Governmental Authority" shall mean any federal, state, local, domestic
or foreign governmental, regulatory or self-regulatory authority, agency, court,
tribunal, commission or other regulatory or self-regulatory entity, the United
States of America, any state or other political subdivision thereof and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

        "HSR Act" shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.

        "Indemnified Party" shall have the meaning specified in Section 7.6(a).

        "Indemnifying Party" shall have the meaning specified in Section 7.6(a).

        "Interchange" shall mean the portion allocable to the Accounts of
interchange fees through Visa in connection with cardholder charges for goods,
services and cash advances.

        "Interim Securitization" shall mean the securitization or warehousing
transaction to be consummated substantially concurrently with the Closing
hereunder by CompuCredit involving the sale or transfer of the Credit Card
Receivables to a special purpose entity the ownership interests in which are
held by CompuCredit, Merrill Lynch & Co. or their respective Affiliates.

        "Interim Servicing Agreement" shall mean the Interim Servicing Agreement
substantially in the form of Exhibit B attached hereto, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof.

        "Knowledge" shall mean, with respect to Seller, Purchaser or
CompuCredit, what is actually known or should reasonably have been known in the
ordinary course of the activities, without independent investigation, by the
officers of Seller or Providian Financial Corporation (with respect to Seller),
the officers of Purchaser (with respect to Purchaser) or the officers of
CompuCredit (with respect to CompuCredit), as applicable, with a title of Senior
Vice President or above.

        "Lien" shall mean, with respect to any property, any mortgage, deed of
trust, pledge, hypothecation, assignment, deposit arrangement, equity interest,
encumbrance, lien (statutory or other), preference, participation interest,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever relating to that property, including any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing and the filing of any financing
statement under the UCC or comparable law of any jurisdiction to evidence any of
the foregoing; provided, however, that any lien created by this Agreement shall
not be deemed to constitute a Lien.

        "Losses" shall have the meaning specified in Section 7.5.

        "Monthly Period" shall mean, with respect to any day, the period from
and including the first day of the preceding calendar month to and including the
last day of such calendar month; provided, however, that the initial Monthly
Period shall commence on the Closing Date.

        "No-Shop Period" shall have the meaning specified in Section 9.10(a).

        "Obligor" shall mean, with respect to any Account, the Person or Persons
obligated to make payments with respect to such Account, including any guarantor
thereof, but excluding any merchant.

        "Operating Regulations" shall mean the by-laws, rules and regulations of
Visa.

        "Orders" shall have the meaning specified in Section 4.1(f).

        "Person" shall mean any legal person, including any individual,
corporation, limited liability company, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, governmental entity or
other entity of any nature.

8

--------------------------------------------------------------------------------


        "Policies and Procedures" shall mean the written policies and procedures
of Seller relating to the manner in which the Seller conducts the Credit Card
business, and the policies and procedures relating to the processing, servicing,
collection and other administration and management of the Accounts and related
receivables, as in effect from time to time.

        "Post Closing Payment Event" shall have the meaning specified in
Section 3.7(a).

        "Post Closing Payments" shall have the meaning specified in
Section 3.7(b).

        "Processing System" shall mean the system or systems, whether owned or
operated by Seller or by any third party, including, without limitation, Total
Systems Services, Inc., used on the Closing Date in connection with the
provision of processing services or functions to or in connection with the
Accounts.

        "Protected Party" shall have the meaning specified in Section 5.1(c).

        "Purchase Price" shall have the meaning specified in Section 2.3.

        "Purchase Price Adjustment Amount," for each Account, shall mean an
amount equal to the sum of the daily net settlements of cash receipts and cash
disbursements (as defined on Schedule 1.1(A)) with regard to that Account that
occur during the Adjustment Period plus an amount equal to the sum of the
products of (i) each such daily net amount, multiplied by (ii) the Federal Funds
Rate, divided by (iii) 360, multiplied by (iv) the number of days during the
period from the date for which such daily net amount is calculated to the
Closing Date.

        "Purchaser" shall have the meaning specified in the Introduction.

        "Purchaser Obligations" shall have the meaning specified in Section 2.2.

        "Purchaser's Processing System" shall mean the system or systems,
whether owned or operated by Purchaser or by any third party, including, without
limitation, Total Systems Services, Inc., used on the Conversion Date in
connection with the provision of processing services or functions to or in
connection with the Accounts.

        "Related Agreements" shall mean the Assignment and Assumption Agreement
and the Interim Servicing Agreement.

        "Repurchase Adjustment Period" shall mean the period from the Closing
Date to the Repurchase Date.

        "Repurchase Date," with respect to each Covered Account, shall mean the
date on which Seller repurchases from Purchaser (or Purchaser's designee) or
compensates Purchaser (or Purchaser's designee) for such Covered Account and the
Acquired Assets relating to such Covered Account pursuant to Sections 7.1 and
7.2.

        "Repurchase Price" shall have the meaning specified in Section 7.2.

        "Repurchase Price Adjustment Amount," for each Covered Account, shall
mean an amount equal to the sum of the daily net settlements of cash receipts
and cash disbursements (as defined on Schedule 1.1(A)) with regard to that
Covered Account that occur during the Repurchase Adjustment Period, plus an
amount equal to the sum of the products of (i) each such daily net amount,
multiplied by (ii) the Federal Funds Rate, divided by (iii) 360, multiplied by
(iv) the number of days during the period from the date for which such daily net
amount is calculated to the Repurchase Date.

        "Requirements of Law" shall mean, with respect to any Person, any law,
treaty, rule or regulation, regulatory guidance binding on Seller or
determination of (or agreement with) an arbitrator or Governmental Authority
(including usury laws, the Federal Truth in Lending Act, Regulation B and
Regulation Z of the Board of Governors of the Federal Reserve System, the Equal
Credit Opportunity Act, the Gramm-Leach-Bliley Act, the Federal Fair Debt
Collection Practices Act, and state laws, rules

9

--------------------------------------------------------------------------------


and regulations relating to consumer protection, installment sales,
telemarketing, unfair and deceptive trade practices and collections), in each
case binding on that Person, its property or its agents, and shall include the
certificate of incorporation and by-laws or other organizational or governing
documents of such Person.

        "Secured Account" shall mean any Account for which the related Obligor
has pledged assets or made a cash collateral deposit as full or partial security
for payment of the Credit Card Receivables arising in such Account, which assets
or deposits are held by Seller as of the Closing Date.

        "Security Agreement" shall mean each security agreement between Seller
and an Obligor of a Secured Account pursuant to which such Obligor pledges or
grants a security interest in the Funds, the Deposit Account and any other Funds
Collateral to secure its obligations under its Secured Account, as amended,
supplemented or otherwise modified from time to time.

        "Securitization" shall mean any securitization transaction constituting
a refinancing of the Interim Securitization with the proceeds from a sale of
notes or certificates pursuant to an offering memorandum or prospectus or in any
other manner giving rise to potential liabilities under the Securities Act of
1933, as amended, or the Securities Exchange Act of 1934, as amended, or rules
and regulations thereunder.

        "Securitization Loss" shall have the meaning specified in Section 7.5.

        "Securitization Materials" shall have the meaning specified in
Section 5.2(l).

        "Seller" shall have the meaning specified in the Introduction.

        "Seller Securitization Materials" shall have the meaning specified in
Section 5.2(1).

        "Settlement Date" shall mean the date not later than fourteen Business
Days after the Closing Date on which the net total of the Settlement Date
Adjustment Amounts for all of the Accounts is paid by Purchaser to Seller, or by
Seller to Purchaser, as the case may be.

        "Settlement Date Adjustment Amount" for each Account, shall mean an
amount equal to the sum of the daily net settlements of cash receipts and cash
disbursements (as defined on Schedule 1.1(A)) with regard to that Account that
occur during the period commencing on the Valuation Date and ending on the
Closing Date, plus an amount equal to the sum of the products of (i) each such
daily net amount, multiplied by (ii) the Federal Funds Rate, divided by
(iii) 360, multiplied by (iv) the number of days during the period from the date
for which such daily net amount is calculated to the Settlement Date.

        "Settlement Date Statement" shall mean a statement, substantially in the
form of Exhibit C attached hereto and incorporated herein, which contains a
computation of the aggregate Settlement Date Adjustment Amounts as of the
Settlement Date.

        "Tax" shall mean any federal, state, local or foreign net income, gross
income, gross receipts, windfall profit, severance, property, production, sales,
use, license, excise, franchise, employment, payroll, withholding, alternative
or add-on minimum, ad valorem, value added, transfer, stamp, or environmental
tax, or any other tax, custom, duty or other like assessment, charge or fee of
any kind whatsoever, together with any interest or penalty, addition to tax or
additional amount imposed by any Governmental Authority.

        "Tax Return" shall mean any return, report or similar statement required
to be filed with respect to any Taxes (including any attached schedules),
including, without limitation, any information return, claim for refund, amended
return or declaration of estimated Tax.

        "Third Party Claim" shall have the meaning specified in Section 7.6.

        "Transfer Servicer" shall mean CompuCredit Corporation.

10

--------------------------------------------------------------------------------


        "UCC" shall mean the Uniform Commercial Code, as amended from time to
time, as in effect in any applicable jurisdiction.

        "Unauthorized Use" shall mean use that was made by a Person other than
the Cardholder who did not have actual, implied or apparent authority for such
use of the Account and from which the Cardholder received no benefit.

        "Unearned Annual Fee" shall mean the unearned portion of the annual
Cardholder fee, if any, paid on an Account that is derived by multiplying the
annual fee paid by the Cardholder by a fraction, the numerator of which is equal
to the number of full calendar months after the Cut-Off Time remaining in the
fiscal year covered by such annual fee, and the denominator of which is twelve.

        "Valuation Date" shall mean a date which is not more than six
(6) Business Days before the Closing Date.

        "Valuation Date Statement" shall mean a statement, substantially in the
form of Exhibit D attached hereto and incorporated herein.

        "Visa" shall mean Visa U.S.A., Inc.

        1.2    Construction.    Unless the context otherwise clearly indicates,
words used in the singular include the plural and words used in the plural
include the singular. The Schedules and Exhibits referred to herein shall be
construed with and as an integral part of this Agreement to the same extent as
if they were set forth verbatim herein. The words "hereof," "herein" and
"hereunder" and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision or subdivision
of this Agreement; references to any Section or Article are references to
Sections or Articles in or to this Agreement unless otherwise specified; and the
term "including" means "including, without limitation."

ARTICLE 2

PURCHASE AND SALE OF ACQUIRED ASSETS

        2.1    Acquired Assets.    

(a)On the Closing Date, Purchaser shall purchase from Seller, and Seller shall
sell, convey, assign and transfer to Purchaser, all of Seller's right, title and
interest in, to and under the following assets, and the following rights and
privileges granted by Seller as the same exist on the Closing Date: (i) the
Accounts; (ii) the Credit Card Receivables; (iii) the Cardholder Agreements and
all rights and privileges accruing thereunder on and after the Cut-Off Time,
including the right to receive all payments on Accounts due from Cardholders on
and after the Closing Date; (iv) the Books and Records relating to the Accounts;
(v) the Cardholder List; (vi) the right to receive Interchange fees on the
Accounts from Visa; and (vii) to the extent assigned to Purchaser pursuant to
Section 2.6, Seller's rights in and to the Benefit Agreements relating to the
Accounts.

(b)The assets described in Section 2.1(a) are referred to collectively as the
"Acquired Assets".


        2.2    Purchaser Obligations.    On and after the Closing Date,
Purchaser shall perform, discharge and become liable for the following
obligations with respect to the Acquired Assets (collectively, the "Purchaser
Obligations"): (i) the obligations to Cardholders under the Cardholder
Agreements, (ii) the obligation to pay fees and expenses that arise out of
Account activity occurring on or after the Closing Date, (iii) the obligation to
pay the Credit Balances existing on the Accounts as of the Closing Date, and the
obligation to pay any Credit Balances on the Accounts created on or after the
Closing Date, (iv) all Taxes applicable to the Acquired Assets and the Purchaser
Obligations, in each case attributable to taxable years or periods, or portions
thereof, beginning after the Closing Date, and (v) one-half of

11

--------------------------------------------------------------------------------

any sales Tax, use Tax, transfer Tax, documentary stamp Tax or similar Tax
attributable to the sale or transfer of the Acquired Assets or the Purchaser
Obligations to Purchaser. Notwithstanding any other provision of this Agreement
or the Related Agreements to the contrary, only those liabilities specifically
described in this Section 2.2 shall constitute Purchaser Obligations and
Purchaser Obligations shall not include any Excluded Obligation or any
obligation or liability of Seller expressly made or assumed hereunder.

        2.3    Purchase Price.    The purchase price for the Acquired Assets
(the "Purchase Price") shall be an amount equal to: (a) 78.5% multiplied by the
total gross outstanding balance of all Credit Card Receivables as of the Cut-Off
Time, excluding all Credit Balances on the Accounts as of the Cut-Off Time;
minus (b) 78.5% multiplied by the aggregate amount of all Unearned Annual Fees
as of the Cut-Off Time; minus (c) an amount equal to the sum of all Credit
Balances on the Accounts as of the Cut-Off Time; plus (d) the aggregate Purchase
Price Adjustment Amount. The aggregate Purchase Price Adjustment Amount shall be
considered a positive number if such amount is payable by Purchaser to Seller,
and shall be considered a negative number if such amount is payable by Seller to
Purchaser. In addition, Purchaser shall pay to Seller, on the Closing Date,
(i) an amount equal to the product of (A) the Purchase Price, determined as of
the Cut-Off Time, multiplied by (B) 4.625%, divided by (C) 360, multiplied by
(D) the number of days during the period commencing after the Cut-Off Time and
ending on, but not including, the Closing Date (the "Additional Cost of Funds
Amount") and (ii) an amount equal to the sum of the pass through costs (as
specified in Exhibit D, Attachment #2) plus the product of (A) the Average
Receivables Balance during the period commencing after the Cut-Off Time and
ending on, but not including, the Closing Date, multiplied by (B) 3.8%, divided
by (C) 360, multiplied by (D) the number of days during the period commencing
after the Cut-Off Time and ending on, but not including, the Closing Date (the
"Additional Servicing Amount"). Any Post Closing Payments made pursuant to
Section 3.7 will be made in accordance with such Section and will be treated as
adjustments to the Purchase Price.

        2.4    Use of Name and Trademarks.    

(a)Limited Rights. Purchaser shall have the right, prior to the Conversion Date,
to use the Credit Card Marks in connection with the Accounts, in a manner
consistent with the current practices of Seller. Seller acknowledges and agrees
that all Credit Cards issued to Cardholders prior to the Conversion Date shall
contain the name of Seller. Seller further acknowledges and agrees that
materials (including Credit Cards) associated with the Accounts and published
prior to the Conversion Date may remain in circulation or be utilized by the
Cardholders for one year following the Conversion Date; provided that Seller
shall be entitled to review and approve such materials (other than relating to
routine identification in connection with customer service or collection
activities) prior to their use; provided, further, that if Seller does not
provide such approval within five (5) Business Days' request therefor from
CompuCredit, such approval shall be deemed to have been given.

(b)Rights Reserved by Seller. It is expressly agreed that Purchaser is not
purchasing or acquiring any right, title or interest in the Credit Card Marks or
the name, or any portion thereof, of Seller or its Affiliates. Purchaser
acknowledges that Seller exclusively owns the Credit Card Marks and the goodwill
related thereto and symbolized thereby (the "Goodwill"). Purchaser shall not
combine the Credit Card Marks with any other mark or term, and shall not use the
Credit Card Marks in any manner which could reasonably be expected to materially
damage or diminish Seller's Goodwill. Purchaser shall immediately upon receipt
of written notice from Seller cease any act or practice that is not permitted by
this Section 2.4.

        2.5    Servicing Agreement.    On the Closing Date, Seller shall enter
into the Interim Servicing Agreement with Purchaser and CompuCredit.

12

--------------------------------------------------------------------------------


        2.6    Related Programs.    "Benefit Agreements" shall mean and include
all agreements with Cardholders to provide enhancements to the Account or Credit
Card, where such enhancements are provided by third-party vendors or Seller, and
are set forth on Schedule 4.1(n). Purchaser shall have no obligation for Benefit
Agreements with respect to the Accounts to the extent such obligations arose
prior to the Closing Date.

        On or prior to August 4, 2003, Seller shall notify the Cardholders who
have currently purchased any of the benefit or enhancement programs provided
pursuant to a Benefit Agreement that such benefit or enhancement program is
cancelled as of the applicable date set forth in Schedule 4.1(n). Seller will
credit the Cardholders with any unearned fee paid for the Benefit Agreements as
of the effective date of cancellation. Seller shall provide all services with
respect to the benefit or enhancement programs provided pursuant to the Benefit
Agreements including (i) all agreements with Cardholders to provide enhancements
to the Account or Credit Card, where such enhancements are provided by a third
party vendor or Seller, (ii) all agreements with Cardholders to purchase
products or services from the third party vendor, and (iii) all agreements,
contracts, and arrangements between Seller and a Cardholder to offer any debt
waiver, suspension or cancellation product to the Cardholder; provided, however,
with respect to the Credit Protection program, Seller shall not provide any
services on or after the Conversion Date. Neither Purchaser nor CompuCredit
shall have any obligations with respect to the Benefit Agreements except as
provided in this Section 2.6. After the Conversion Date, CompuCredit, or its
designee, shall be responsible for all customer service and administration of
the Credit Protection program, as that product is described in Schedule 4.1(n).
In order to minimize the customer impact caused by the cancellation of the
Benefit Agreements and the sale of the Accounts, CompuCredit and Seller shall
provide information to each other and each party will take the necessary steps
to allow the provision of benefits to the customers to the extent required under
the Benefit Agreements and the cancellation letters.

ARTICLE 3

THE CLOSING

        3.1    The Closing.    Subject to the satisfaction or waiver of all
conditions set forth in Article 6, the closing of the transactions contemplated
herein (the "Closing") shall be by facsimile transmission or other form of
electronic transmission at 3:00 p.m. Eastern Time on the first Business Day
following the satisfaction or waiver of each of the conditions set forth in
Section 6.1 and 6.2 (other than those conditions that by their nature are to be
performed at Closing), at the offices of Orrick, Herrington & Sutcliffe LLP, New
York, New York, or at such other time, place and manner as may be mutually
agreed by the parties hereto (such time and date being referred to herein as the
"Closing Time" and the "Closing Date," respectively). The parties agree to use
their reasonable best efforts to cause the Closing to occur on or prior to
July 31, 2003.

        3.2    Documents and Certificates.    At the Closing, Seller shall
deliver to Purchaser and CompuCredit, and Purchaser and CompuCredit shall
deliver to Seller, an agreement (the "Assignment and Assumption Agreement")
which conveys to Purchaser all of Seller's rights, title and interest in and to
the Acquired Assets and under which Purchaser shall assume the Purchaser
Obligations. The Assignment and Assumption Agreement shall be substantially in
the form of Exhibit E attached hereto, dated the Closing Date, and shall be
appropriately completed and duly executed. Purchaser, CompuCredit and Seller
shall, at or prior to the Closing, execute and deliver all such additional
instruments, documents or certificates as may be reasonably requested by the
other party for the consummation at the Closing of the transactions contemplated
by this Agreement.

13

--------------------------------------------------------------------------------

        3.3    Valuation Date Statement.    Seller shall deliver to Purchaser
and CompuCredit the Valuation Date Statement, along with the appropriate reports
and other supporting calculations to verify the numbers set forth in the
Valuation Date Statement, no later than three (3) Business Days prior to the
Closing Date. Purchaser and CompuCredit shall have the right to review the
Valuation Date Statement, together with any supporting documents reasonably
requested by Purchaser or CompuCredit to verify the accuracy and completeness of
the valuations set forth therein, and the Valuation Date Statement shall be
revised by Seller to reflect any corrections agreed to by Purchaser, CompuCredit
and Seller.

        3.4    Payments on the Closing Date.    On the Closing Date, Purchaser
shall pay Seller the Purchase Price (excluding the Post Closing Payments
described in Section 3.7) based on the Valuation Date Statement. Payment to
Seller on the Closing Date shall be made by a Fedwire transfer no later than
3:00 p.m. Eastern Time in immediately available U.S. dollars to an account
designated in writing by Seller.

        3.5    Settlement Date Statement.    Seller shall deliver to Purchaser
and CompuCredit the Settlement Date Statement at least two (2) Business Days
prior to the Settlement Date. Purchaser and CompuCredit shall have the right to
review the Settlement Date Statement, together with any supporting documents
reasonably requested by Purchaser or CompuCredit to verify the accuracy and
completeness of the valuations set forth therein and the Settlement Date
Statement shall be revised by Seller to reflect any corrections agreed to by
Purchaser, CompuCredit and Seller.

        3.6    Payments on the Settlement Date.    Purchaser shall pay to
Seller, or Seller shall pay to Purchaser, as the case may be, the aggregate
Settlement Date Adjustment Amount reflected on the Settlement Date Statement.
Such payment shall be remitted no later than 3:00 p.m. Eastern Time on the
Settlement Date by a Fedwire transfer in immediately available U.S. Dollars to
an account designated by the party to which payment is due.

        3.7    Post Closing Payments.    

(a)(i)    If Seller is debited by Visa after the Cut-Off Time for a chargeback
in respect of which Seller provided a Cardholder a credit on an Account prior to
the Cut-Off Time then (A) Seller agrees to repay to Purchaser the amount of such
debit (if and to the extent that such debit has in fact been included in any
Purchase Price Adjustment Amount or any Settlement Date Adjustment Amount) and
(B) Purchaser agrees to pay to Seller an amount equal to 78.5% multiplied by the
amount of such debit by Visa;

(ii)if a check from a Cardholder in payment of amounts owed on an Account, which
was credited to such Account prior to the Cut-Off Time, is returned unpaid by
the drawee after the Cut-Off Time then (A) Seller agrees to repay to Purchaser
the amount of such returned check (if and to the extent that such return payment
has in fact been included in any Purchase Price Adjustment Amount or any
Settlement Date Adjustment Amount) and (B) Purchaser agrees to pay to Seller an
amount equal to 78.5% multiplied by the amount of such returned payment;

(iii)if Purchaser or Seller provides a credit on an Account pursuant to the
Policies and Procedures or the policies and procedures of the Transfer Servicer,
as applicable, in compliance with all applicable Requirements of Law and
Operating Regulations, with respect to Unauthorized Use of that Account prior to
the Cut-Off Time then Seller agrees to pay to Purchaser the amount of such
credit; provided, however, if such credit is reversed then Purchaser agrees to
repay the Seller the amount paid by the Seller with respect to such credit;

(iv)if Purchaser provides a credit on an Account in connection with a
transaction posted before the Cut-Off Time as a result of rights asserted by the
Cardholder under 12 CFR §226.12(c) or 12 CFR §226.13(d) then Seller agrees to
pay to Purchaser the amount of such credit; provided, however, if such credit is
reversed then Purchaser agrees to repay the Seller the amount paid by the Seller
with respect to such credit;

14

--------------------------------------------------------------------------------

(v)if Purchaser provides a credit on an Account or any payments in connection
with the Class Action Litigation, Seller agrees to pay to Purchaser an amount
equal to the full amount of any such credit or such payments; and

(vi)if Purchaser provides a credit on an Account, whether initiated by Seller or
the Cardholder, with respect to any annual or multi-year membership fee in
connection with any Benefit Agreement that the Cardholder entered into prior to
May 31, 2003, then Seller agrees to pay to Purchaser an amount equal to the
amount of such credit; provided, however, if such credit is reversed then
Purchaser agrees to repay the Seller the amount paid by the Seller with respect
to such credit.


Each of the above events shall be a "Post Closing Payment Event" and the amounts
determined above may be netted together to result in either a net amount due to
Seller or a net amount due to Purchaser.

(b)Any party with knowledge of any facts relating to any Post Closing Payment
Event shall provide, or cause to be provided, to the other party written notice
and supporting documentation (to the extent available to such party) in a
monthly request. Seller or Purchaser, as the case may be, shall, within five
(5) Business Days after receipt of such monthly request, reimburse the other
party, in immediately available funds, for the amount of said adjustment,
together with an additional amount equal to the product of (i) such reimbursed
amount, multiplied by (ii) the Federal Funds Rate, divided by (iii) 360,
multiplied by the number of days during the period from and including the date
on which such event occurs through and excluding the date of reimbursement.
Notwithstanding the foregoing, the parties agree that this Section 3.7 shall be
implemented fairly and equitably so as to avoid the double payment or failure to
pay any amount which would result in the unjust enrichment of any party pursuant
to the terms hereof. The payments to be made by Seller or Purchaser under this
Section 3.7 shall be referred to as the "Post Closing Payments."

        3.8    Power of Attorney.    Effective upon the Closing Date and
thereafter, Seller hereby irrevocably names, constitutes, and appoints
Purchaser, acting through its officers, agents, employees and representatives as
Seller's duly authorized attorney and agent with full power and authority to
(and solely to) endorse in Seller's name, any checks relating to the Accounts,
including any Excluded Account transferred to Purchaser until such Excluded
Account is transferred back to Seller.

        3.9    Dispute Resolution.    Seller and CompuCredit agree to attempt in
good faith to resolve any disputes arising in connection with the payments made
or demanded by the parties under this Article 3, and any resolution or action
agreed to in writing by CompuCredit shall be binding on the Purchaser; provided,
however, that any such settlement shall not impose upon Purchaser any obligation
to make a payment to Seller; provided, further, however, that any settlement
obligation that would be imposed upon Purchaser but for the preceding proviso
shall be paid by CompuCredit. In the event CompuCredit and Seller are unable to
resolve any such dispute, either party may request a mutually agreed upon
nationally recognized firm of independent accountants not then engaged by
Seller, Purchaser and CompuCredit or any of their Affiliates (the "Accountants")
to reconcile any financial items in dispute. Any such request shall be in
writing, shall specify with particularity the disputed amounts being submitted
for determination and shall include directions to the Accountants to proceed
with such review as soon as practicable. The requesting party shall furnish the
other party with a copy of such request at the same time it is submitted to the
Accountants. CompuCredit, Purchaser and Seller shall cooperate reasonably in
assisting the Accountants in their review, including, without limitation, by
providing the Accountants full access to all files, books and records relevant
thereto and providing such other information as the Accountants may reasonably
request in connection with any such review. The determination of the Accountants
shall be binding upon Seller, CompuCredit and Purchaser and their respective
Affiliates. The fees and disbursements of such Accountants arising out of such
review shall be borne by the party against whom such determination is made. In
the event of a compromise

15

--------------------------------------------------------------------------------


between the parties to the dispute or if the resolution by the Accountants does
not adopt either person's position substantially in its entirety, one-half (1/2)
of the fees and disbursements of such Accountants shall be borne by each of the
Seller and CompuCredit. In the event the determination made by the Accountants
requires any of CompuCredit, Purchaser or Seller to make payment to the other of
any additional amount, such party shall make such payment no later than five
(5) Business Days following receipt from the Accountants of written notice to
both parties of such determination plus interest on any amount due at a rate
equal to the Federal Funds Rate divided by 360 for each day during the period
from the date on which a payment was required pursuant to the terms of this
Agreement through the date of payment.

        3.10    Collections on the Accounts.    On and after the Closing Date,
Purchaser shall have the sole right to receive all collections with respect to
the Accounts. Notwithstanding the foregoing, Seller shall make collections on
the Accounts for Purchaser pursuant to the Interim Servicing Agreement. Seller
agrees that all such payments received by it will be deemed to be held in trust
for Purchaser until paid to Purchaser in accordance with the terms of the
Interim Servicing Agreement.

        3.11    Allocation of Purchase Price.    

(a)Within 180 days after the Closing Date, CompuCredit will deliver to Seller a
statement (the "Allocation Statement") setting forth its proposed allocation of
the total consideration among the Acquired Assets. If within thirty (30) days
after Seller's receipt of the draft Allocation Statement, Seller shall not have
objected in writing to such draft Allocation Statement, the draft Allocation
Statement shall become the Allocation Statement. In the event that Seller
objects in writing within such thirty (30) day period, it shall notify Purchaser
and CompuCredit (in such written notice) of such disputed item (or items) and
the basis for its objection, and Seller and CompuCredit shall act in good faith
to resolve any such dispute within thirty (30) days. If Seller and CompuCredit
are unable to reach an agreement within thirty (30) days, the dispute shall be
resolved and the Allocation Statement shall be determined by the Accountants in
accordance with Section 3.9.

(b)The Allocation Statement will be prepared in accordance with Section 1060 of
the Code and the rules and regulations promulgated thereunder; provided that no
amount shall be allocated to any non-compete or non-solicitation agreement.

(c)CompuCredit, Purchaser and Seller agree to report the allocation of the total
consideration among the Acquired Assets in a manner consistent with the
Allocation Statement and agree to act in accordance with the Allocation
Statement in the preparation and filing of all Tax Returns (including filing
Form 8594 with their respective federal income Tax Returns for the taxable year
that includes the Closing Date and any other forms or statements required by the
Code, Treasury regulations, the Internal Revenue Service or any applicable state
or local Tax authority) and in the course of any Tax audit, Tax review or Tax
litigation relating thereto; provided that CompuCredit, Seller and Purchaser
shall use commercially reasonable efforts to uphold the allocation of the total
consideration among the Acquired Assets as set forth in the Allocation Statement
in the event that such allocation is challenged by any Governmental Authority.

(d)CompuCredit, Purchaser and Seller will promptly inform one another of any
challenge by any Governmental Agency to any allocation made pursuant to this
Section 3.11 and agree to consult and keep one another informed with respect to
the status of, and any discussion, proposal or submission with respect to, such
challenge.

16

--------------------------------------------------------------------------------



ARTICLE 4

REPRESENTATIONS AND WARRANTIES

        4.1    Representations and Warranties of Seller.    Seller hereby
represents and warrants to Purchaser and CompuCredit, as of the date hereof and
as of the Closing Date (or as of such other date as may be expressly provided in
any representation or warranty), as follows:

(a)Organization; Location. Seller is a Utah industrial loan corporation, duly
organized, validly existing and in good standing under the laws of the State of
Utah and has the corporate power and authority to own the Accounts and the
Acquired Assets and to carry on the business relating to such Accounts and the
Acquired Assets as currently conducted, and is duly qualified to do business in
each jurisdiction where the ownership or operation of the Accounts or the
Acquired Assets or the conduct of the business relating to such Accounts or the
Acquired Assets requires such qualification, except where the failure to be so
qualified would not have a material adverse effect on the Accounts or the
Acquired Assets, taken as a whole. Seller is an insured depository institution
under the provisions of the Federal Deposit Insurance Act, 12 U.S.C. 1811-1831u
and Seller's status as an insured depository institution has not been terminated
under the provisions of Section 8 of the Federal Deposit Insurance Act, 12
U.S.C. 1818.

(b)Capacity; Authority; Validity. Seller has all necessary power and authority
to make, execute and deliver this Agreement and the Related Agreements to which
it is a party and to perform all of the obligations to be performed by it under
this Agreement and the Related Agreements. The making, execution, delivery and
performance of this Agreement and the Related Agreements and the consummation by
Seller of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action of Seller. This Agreement
and the Related Agreements have been duly and validly executed and delivered by
Seller and, assuming the due authorization, execution and delivery hereof and
thereof by Purchaser, this Agreement and the Related Agreements will constitute
the valid and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms (except as such enforcement may be
limited by insolvency, reorganization, moratorium, receivership,
conservatorship, the rights and obligations of receivers and conservators of
insured depository institutions under 12 U.S.C. §1821(d) and (e) and other laws
relating to or affecting creditors' rights generally and by general equity
principles). Seller did not execute any document relating to the transactions
contemplated by this Agreement or otherwise effectuate or consummate any sale or
transfer to Purchaser pursuant to this Agreement, in each case (i) in
contemplation of insolvency, (ii) with a view to preferring one creditor over
another or to preventing the application of its assets in the manner required by
applicable law or regulations, (iii) after committing an act of insolvency, or
(iv) with an intent to hinder, delay, or defraud itself or its creditors.

(c)Conflict; Defaults. Assuming that the consents and approvals referred to in
Section 4.1(d) are obtained, neither the execution and delivery of this
Agreement and the Related Agreements by Seller, nor the consummation of the
transactions contemplated hereby and thereby by Seller will (i) conflict with,
result in the breach of, constitute a default under, or accelerate the
performance provided by, the terms of any order, law, regulation, contract,
indenture, mortgage, instrument, commitment, judgment, or decree to which Seller
is a party or by which it is bound, except such conflicts, breaches, defaults or
accelerations that would not have, individually or in the aggregate, a material
adverse effect on the Accounts or the Acquired Assets, taken as a whole or
(ii) violate the articles of incorporation or bylaws, or any other equivalent
organizational document, of Seller.

17

--------------------------------------------------------------------------------

(d)Consents. Except for consents of, notices to, or filings with, (i) the
Federal Trade Commission and the Department of Justice pursuant to the HSR Act,
(ii) the Federal Deposit Insurance Corporation under the Bank Merger Act and
(iii) the banking regulators of the State of Utah, the obtaining or making of
each of which, if required, is a condition precedent to Closing, neither the
execution and delivery of this Agreement and the Related Agreements by Seller,
nor the consummation of the transactions contemplated hereby and thereby will
(i) require any consent, approval, authorization, registration or filing under
any law, regulation, judgment, order, writ, decree, permit, license or agreement
to which Seller is a party, or (ii) require the consent or approval of any other
party to any contract, instrument or commitment to which Seller is a party, in
each case other than (A) authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority, which have been
or will be obtained or made prior to or on the Closing Date and (B) where the
failure to obtain such consents, approvals, authorizations or registrations or
to make such filings would not have a material adverse effect on the Accounts or
the Acquired Assets, taken as a whole. Any such authorization, consent,
approval, order, registration or declaration that has been obtained, effected or
given is in full force and effect. Seller is not subject to any agreement with
any Governmental Authority which would prevent the consummation by Seller of the
transactions contemplated by this Agreement and the Related Agreements. Seller
is not in default under, and no event has occurred which with the lapse of time
or action by a third party could result in a default under, the terms of any
judgment, order, writ, decree, permit or license of any agency of any government
or court, whether federal, state, municipal or local and whether at law or in
equity, which would reasonably be expected to have a material adverse effect on
the Accounts or the Acquired Assets, taken as a whole.

(e)Sole Ownership to Acquired Assets. Seller has sole and exclusive ownership of
the Acquired Assets free and clear of any Lien. Assuming that the consents and
approvals referred to in Section 4.1(d) are obtained, delivery by Seller of the
Assignment and Assumption Agreement to Purchaser will (i) vest in Purchaser sole
and exclusive ownership of all the Acquired Assets free and clear of any Lien of
any Person claiming through or under the Seller or any of its Affiliates and in
compliance with all Requirements of Law applicable to Seller and (ii) constitute
a valid assignment of Seller's interest in the Acquired Assets, enforceable
against Seller and, upon the filing of all appropriate UCC financing statements,
against all other persons, including, without limitation, creditors of and all
other entities that have purchased or will purchase assets from Seller.

(f)Litigation. There is no action, suit, proceeding, claim, or other litigation,
or any investigation by any Governmental Authority, pending, or, to Seller's
Knowledge, any action, suit, proceeding, claim, or other litigation or any
investigation by any Governmental Authority threatened, against Seller that has
had or would reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the Accounts or the Acquired Assets, taken as a
whole.


With respect to the Final Judgment on Stipulation, dated October 30, 2000,
issued by the Superior Court of the State of Connecticut in the case of the
State of Connecticut v Providian Financial Corporation, and the Settlement
Agreement, finally approved on November 7, 2001 by order of the Superior Court
of the State of California in the consolidated class actions described as the
Providian Credit Card Cases, (collectively, the "Orders").

(i)All terms of the Orders have been complied with in all material respects, to
the best of Seller's knowledge, including payment of amounts ordered to be paid
by Seller and all actions required to be taken by the Orders, and no activity
proscribed by the Orders has been taken.

18

--------------------------------------------------------------------------------

(ii)With respect to the Settlement Agreement entered into in the Providian
Credit Card Cases, and specifically the exemptions to Released Claims: claims
brought in Foston, et al. Providian Financial Corp., et al., No. 305928 (San
Francisco Superior Ct.) have been dismissed.

(g)Compliance with Laws. (i) The Accounts, Cardholder Agreements and all related
documents comply in all material respects with all settlements relating to
litigation and all applicable laws, rules, orders, decrees and regulations and
Seller has complied in all material respects with all applicable Requirements of
Law and the Operating Regulations with respect to the origination, marketing,
maintenance and servicing of the Accounts, and the disclosures in respect
thereof including any change in the terms of any Account; (ii) the interest
rates, fees and charges in connection with the Accounts comply, in all material
respects, with all applicable federal and state laws and regulations and with
the Operating Regulations; (iii) other than in the Cardholder Agreements, Seller
has made no promise, agreement or commitment to any Cardholder in connection
with an Account, except in the ordinary course of business and in compliance in
all material respects with the Policies and Procedures in connection with
collection and customer service activities; (iv) each Cardholder Agreement is
the legal, valid and binding obligation of the Cardholder and any guarantor or
co-signer named therein and is enforceable in accordance with its terms, except
as such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors' rights generally
and by general equity principles, and, to Seller's Knowledge, is not subject to
offset, recoupment, adjustment or any other claim except for the rights of
Cardholders under 12 CFR §226.12(c), 12 CFR §226.13(d) and the Soldiers' and
Sailors' Civil Relief Act; (v) each of the Credit Card Receivables arises from
or in connection with a bona fide sale or loan transaction (including any
amounts in respect of finance charges, annual fees and other charges and fees
assessed on Accounts); (vi) a Credit Card has been issued in connection with
each Account; (vii) to Seller's Knowledge, each Account is with an individual,
and no Account has been entered into with any corporation, partnership,
association or other similar entity; and (viii) no Credit Card Receivable is a
"commercial loan," as such term is used in the United States Bank Holding
Company Act.

(h)Cardholder Agreements: Periodic Statements. Attached as Schedule 4.1(h-1) are
true, accurate and complete copies of representative forms of Cardholder
Agreements governing each Account, as the case may be, and no Cardholder
Agreement governing any Account varies in any material respect from such
representative forms. Attached as Schedule 4.1(h-2) are true, accurate and
complete copies of the form of periodic statement that Seller is using to
service the Accounts as of the Closing Date.

(i)Performance of Obligations. (i) Seller has performed all obligations required
to be performed by it to date under the Cardholder Agreements and the Deposit
Agreements, and all actions of Seller prior to the Closing Date have been in
compliance, in all material respects, with the Cardholder Agreements and Deposit
Agreements, (ii) Seller is not in default under the Cardholder Agreements, and
(iii) no event has occurred with respect to Seller's performance under the
Cardholder Agreements which, with the lapse of time or action by a third party,
is reasonably likely to result in a material default by Seller under, any such
agreements other than such obligations, defaults, and events which would not,
individually or in the aggregate reasonably be expected to have a material
adverse effect on the Accounts or the Acquired Assets, taken as a whole. All
Cardholder Agreements and Deposit Agreements are legal, valid and binding
obligations of Seller, fully enforceable by the respective parties thereto in
accordance with their respective terms, except as such enforcement may be
limited by insolvency, reorganization, moratorium, receivership,
conservatorship, the rights and obligations of conservators or receivers of
insured depository institutions under 12 U.S.C. §1821(d) and (e), the Soldiers'
and Sailors' Civil Relief Act of 1940, as amended, and other laws relating to or
affecting creditors' rights generally and by general equity principles.

19

--------------------------------------------------------------------------------

(j)Operation of Business. Since May 31, 2003, except as previously disclosed to
CompuCredit and Purchaser, Seller has not (i) effected any change in the
Policies and Procedures as then in effect relating to the Accounts that would
have a material adverse effect on the Accounts or the Acquired Assets, taken as
a whole; (ii) entered into any transaction or made any commitment or agreement
with Cardholders in connection with the Accounts, other than in the ordinary
course of Seller's business consistent with the Policies and Procedures in all
material respects; or (iii) amended the terms of any Cardholder Agreement,
except on an individual basis in accordance in all material respects with the
Policies and Procedures. Seller has not offered any material settlement options
to the Cardholders of any Accounts that were (i) contained on the accounts tape
attached hereto as Schedule 4.1(m) and (ii) less than 90 days delinquent, other
than in accordance with the Policies and Procedures. Since May 31, 2003, Seller
has serviced the Accounts and the Credit Card Receivables with the same degree
of skill and attention that Seller exercised with respect to its other credit
card accounts of similar type and account history not conveyed hereby, except
where the failure to so service would not have a material adverse effect on the
Acquired Assets or the Purchaser Obligations, in each case, taken as a whole.

(k)Finders or Brokers. Seller acknowledges that it has not agreed to pay any fee
or commission to any agent, broker, finder, or other person retained by it, for
or on account of services rendered as a broker or finder in connection with this
Agreement or the transactions contemplated hereby and agrees that Seller alone
is solely responsible for the payment of any such fee or commission.

(l)Effect of Law on Closing. There is no federal or state statute, rule or
regulation, or order or rule of any federal or state regulatory agency that
would prevent Seller from selling the Acquired Assets to Purchaser as
contemplated by this Agreement or would prevent Seller from performing its
obligations under the Interim Servicing Agreement.

(m)Accuracy of Information. All information specified in Exhibit F and furnished
by Seller to Purchaser or CompuCredit for purposes of or in connection with this
Agreement is or was true and accurate in every material respect, as of the date
such information is or was stated or certified. The accounts tape attached as
Schedule 4.1(m) to this Agreement is a true, accurate and complete listing in
all material respects of all the Accounts being sold to Purchaser, and the
information contained therein with respect to the identity of such Accounts and
the Credit Card Receivables existing thereunder is true, accurate and complete
in all material respects. The Books and Records with respect to the Accounts and
the Credit Card Receivables accurately reflect in all material respects the
terms and conditions of the Accounts, payment history, outstanding balance, and
all receipts with respect to the Accounts and all credits to which such
Cardholders are entitled. Each item of the Books and Records is genuine and in
all respects is what it purports to be. All of the information specified in
Exhibit F provided by Seller to Purchaser or CompuCredit was, as of the date
such documents were so provided, true and accurate in all material respects.

(n)Benefit Agreements. Schedule 4.1(n) sets forth a list of all benefit and
enhancement programs in effect as of the Cut-Off Time with respect to the
Accounts.

(o)Billing Error Claims. As of the date hereof, Seller does not have Knowledge
of any material billing error claims involving the Accounts or the Credit Card
Receivables, and Seller will promptly notify Purchaser and CompuCredit of any
material billing error claims involving the Accounts or the Credit Card
Receivables arising between the date hereof and the Closing Date of which it
acquires Knowledge. For purposes of this Section 4.1(o), "material billing error
claims" are billing error claims related to the Accounts or the Credit Card
Receivables resulting from systemic errors in the Processing System, if such
claims are, in the aggregate, greater than $100,000.

20

--------------------------------------------------------------------------------





(p)No "Pay Ahead" Program Offered. Seller has not at any time offered to any
Cardholder or group of Cardholders the ability or right to make a payment
greater than the minimum payment then due that satisfies the obligation to make
a minimum payment in any subsequent billing cycle.

(q)Eligible Accounts. At the Cut-Off Time, each Account is an Eligible Account
and is not an Excluded Account.

(r)Eligible Receivables. At the Cut-Off-Time, each Credit Card Receivable is an
Eligible Receivable.

(s)Credit Ratings and Collection Status Codes. The credit ratings and collection
status codes provided by the Seller to Purchaser included on Schedule 4.1(s) are
true, accurate and complete in all material respects.

(t)No Other Representations and Warranties. Notwithstanding anything to the
contrary in this Agreement, Seller makes no representation or warranty regarding
(i) the credit quality of the Accounts or the Credit Card Receivables, (ii) the
future performance of the Accounts or the Credit Card Receivables, or
(iii) other than as explicitly set forth herein, its targeting, underwriting or
credit criteria (provided that this clause (iii) is not intended to be and shall
not be construed to be in derogation of the representations and warranties of
Seller set forth in Section 4.1(g)).

(u)Policies and Procedures. Since May 31, 2002, Seller has complied in all
material respects with all Policies and Procedures.


        4.2    Representations and Warranties of Purchaser and
CompuCredit.    Each of Purchaser and CompuCredit hereby, severally and not
jointly, represents and warrants to Seller solely with respect to itself as
follows in Sections 4.2(a)-(h):

(a)Organization. CompuCredit is a corporation, duly organized, validly existing
and in good standing under the laws of the State of Nevada. Purchaser is a
state-chartered bank, duly organized, validly existing and in good standing
under the laws of the State of Georgia. Purchaser has the corporate power and
authority to own the Acquired Assets being transferred to it and to carry on the
business relating to such Acquired Assets and the Purchaser Obligations as
contemplated on the Closing Date, and is duly qualified to do business in each
jurisdiction where the ownership or operation of the Acquired Assets or the
conduct of the business relating to such Acquired Assets and the Purchaser
Obligations requires such qualification, except where the failure to be so
qualified would not have a material adverse effect on Purchaser.

(b)Capacity; Authority; Validity. Purchaser has all necessary power and
authority to make, execute and deliver this Agreement and the Related Agreements
to which it is a party and to perform all of the obligations to be performed by
it under this Agreement and the Related Agreements. The making, execution,
delivery and performance of this Agreement and the Related Agreements and the
consummation by Purchaser of the transactions contemplated hereby and thereby
have been duly and validly authorized by all necessary corporate action of
Purchaser. This Agreement and the Related Agreements have been duly and validly
executed and delivered by Purchaser and, assuming the due authorization,
execution and delivery hereof and thereof by Seller, this Agreement and the
Related Agreements will constitute the valid, legal and binding obligations of
Purchaser, enforceable against Purchaser in accordance with their respective
terms (except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship, and other laws
relating to or affecting creditors' rights generally and by general equity
principles).

21

--------------------------------------------------------------------------------


CompuCredit has all necessary power and authority to make, execute and deliver
this Agreement and the Related Agreements to which it is a party and to perform
all of the obligations to be performed by it under this Agreement and the
Related Agreements. The making, execution, delivery and performance of this
Agreement and the Related Agreements and the consummation by CompuCredit of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action of CompuCredit. This Agreement and
the Related Agreements have been duly and validly executed and delivered by
CompuCredit and, assuming the due authorization, execution and delivery hereof
and thereof by Seller, this Agreement and the Related Agreements will constitute
the valid, legal and binding obligations of CompuCredit, enforceable against
CompuCredit in accordance with their respective terms (except as such
enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, receivership, conservatorship, and other laws relating to or
affecting creditors' rights generally and by general equity principles).

(c)Conflicts; Defaults. Assuming the consents and approvals referred to in
Section 4.2(d) are obtained, neither the execution and delivery of this
Agreement and the Related Agreements by Purchaser and CompuCredit nor the
consummation of the transactions contemplated hereby or thereby by Purchaser and
CompuCredit will (i) conflict with, result in the breach of, constitute a
default under or accelerate the performance provided by, the terms of any order,
law, regulation, contract, indenture, mortgage, instrument, commitment, judgment
or decree to which either Purchaser or CompuCredit is a party or by which either
Purchaser or CompuCredit is bound, except such conflicts, breaches, defaults or
accelerations that would not have, individually or in the aggregate, a material
adverse effect on Purchaser or CompuCredit or (ii) violate the articles of
incorporation or bylaws, or any other equivalent organizational document of
Purchaser or CompuCredit.

(d)Consents. Except for consents of, notices to, or filings with, (i) the
Federal Trade Commission and the Department of Justice pursuant to the HSR Act,
(ii) the Federal Deposit Insurance Corporation under the Bank Merger Act and
(iii) the Department of Banking and Finance of the State of Georgia, the
obtaining or making of each of which, if required, is a condition precedent to
Closing, neither the execution and delivery of this Agreement and the Related
Agreements by Purchaser and CompuCredit, nor the consummation of the
transactions contemplated hereby and thereby Purchaser and CompuCredit will
(i) require any consent, approval, authorization, registration or filing under
any law, regulation, judgment, order, writ, decree, permit, license or agreement
to which Purchaser or CompuCredit is a party, or (ii) require the consent or
approval of any other party to any contract, instrument or commitment to which
Purchaser or CompuCredit is a party, other than (A) consents, approvals,
authorizations, registrations or filings with any Governmental Authority, which
have been or will be obtained or made prior to or on the Closing Date and
(B) where the failure to obtain such consents, approvals, authorizations or
registrations or to make such filings would not have a material adverse effect
on Purchaser or CompuCredit. Any such consent, approval, authorization,
registration or filing that has been obtained, effected or given is in full
force and effect. Neither Purchaser nor CompuCredit is subject to any agreement
with any Governmental Authority which would prevent the consummation by it of
the transactions contemplated by this Agreement and the Related Agreements.
Neither Purchaser nor CompuCredit is in default under, and no event has occurred
which with the lapse of time or action by a third party could result in a
default under, the terms of any judgment, order, writ, decree, permit or license
of any agency of any government or court, whether federal, state, municipal or
local and whether at law or in equity, which would reasonably be expected to
have a material adverse effect on Purchaser or CompuCredit.

22

--------------------------------------------------------------------------------

(e)Litigation. There is no action, suit, proceeding, claim, or other litigation,
or any investigation by any Governmental Authority, pending, or, to Purchaser's
or CompuCredit's Knowledge, any action, suit, proceeding, claim, or other
litigation or any investigation by any Governmental Authority threatened,
against Purchaser or CompuCredit or any of their respective Affiliates that has
had or would reasonably be expected to have, individually or in the aggregate, a
material adverse effect on Purchaser or CompuCredit.

(f)Finders or Brokers. Neither Purchaser nor CompuCredit has agreed to pay any
fee or commission to any agent, broker, finder, or other person retained by it,
for or on account of services rendered as a broker or finder in connection with
the purchase of the Acquired Assets which would give rise to any valid claim for
the payment of any such fee or commission.

(g)Effect of Law on Closing. There is no federal or state statute, rule or
regulation, or order or rule of any federal or state regulatory agency,
applicable to it which would prevent Purchaser or CompuCredit from purchasing
the Acquired Assets from Seller as contemplated by this Agreement or would
prevent Purchaser or CompuCredit from performing their respective obligations
under the Interim Servicing Agreement.

(h)No Reliance. Without limiting the representation contained in Section 4.1(t)
or Seller's liability for breach thereof, Purchaser and CompuCredit acknowledge
that none of Purchaser, CompuCredit nor any of their respective Affiliates is
relying on Seller for U.S. federal state, or local or foreign income tax advice
or relying on Seller to warrant or guarantee the accuracy of any legal
conclusions rendered to Purchaser, CompuCredit or any of their respective
Affiliates by others.

ARTICLE 5

CERTAIN COVENANTS

        5.1    Mutual Covenants and Agreements.    Each party hereto covenants
and agrees that:

(a)Cooperation. Between the date hereof and the date which is one year after the
Conversion Date, it shall cooperate with the other party hereto in furnishing
any information, including but not limited to Seller Securitization Materials
(subject to the provisions of Section 5.2(l)), or performing any action
reasonably requested by a party hereto, which information or action is necessary
for the prompt consummation of the transactions contemplated by this Agreement;
provided that the foregoing (1) shall not require Seller to permit any
inspection, or to disclose any information, that would result in the disclosure
of any trade secrets of third parties, or trade secrets of Seller or any
Affiliate of Seller unrelated to the transactions contemplated by this
Agreement, or violate any obligations of Seller to any third party with respect
to confidentiality if Seller shall have used its reasonable best efforts to
obtain the consent of such third party to such inspection or disclosure,
(2) shall not require any disclosure by Seller that shall, as a result of such
disclosure, have the effect of causing the waiver of any attorney-client
privilege or (3) otherwise than as provided in Section 5.2(l) (and subject to
the limitations set forth in Section 5.2(l)), in the case of any Seller
Securitization Materials, shall not result in the assumption (by contract, by
law or otherwise) of any liability by Seller or any of its Affiliates or
representatives with respect to such information or such documents.

(b)Other Required Information. It shall promptly furnish to the other party
hereto all information as is required to be set forth in any application or
statement, or amendment thereto, to be filed with any Governmental Authority, or
is requested by any Governmental Authority to be

23

--------------------------------------------------------------------------------

set forth therein, in connection with the regulatory approval or review of the
transactions contemplated by this Agreement.

(c)Confidentiality. All information furnished by a party (the "Protected Party")
to any other party in connection with this Agreement and the transactions
contemplated hereby (including any Books and Records delivered by Seller
pursuant to Section 5.2(g) solely to the extent such Books and Records relate to
Credit Card Accounts not being sold under this Agreement), the Interim
Securitization or the Securitization shall be received in confidence and kept
confidential by such other party, and shall be used by it only in connection
with this Agreement and the transactions contemplated hereby, except to the
extent that such information: (i) is already lawfully known to such other party
on a non-confidential basis when received; (ii) thereafter becomes obtainable
from other sources on a non-confidential basis; provided that such source was
not known by the other party to be bound by any agreement with the Protected
Party to keep such information confidential, or otherwise prohibited from
transmitting the information to such party by a contractual, legal or fiduciary
obligation; (iii) is required to be disclosed to Visa (provided that the party
required to so disclose such information shall give prior notice of such
disclosure to the Protected Party and shall take reasonable efforts to obtain
reliable assurances that confidential treatment will be afforded the information
so disclosed if such treatment is available); (iv) is disclosed by such other
party solely to its Affiliates, subservicers, investors (including investors in
the Interim Securitization or the Securitization) or financial advisors, to the
extent required for the purpose of consummating the transactions contemplated
hereby (including the Interim Securitization or the Securitization), provided
that (x) such Affiliates, subservicers or financial advisors agree to be bound
by the provisions of this Section 5.1(c) (and in any event, such other party
shall be responsible for any breach of this Agreement by any of its Affiliates,
subservicers or financial advisors) and (y) it is understood that this
Section 5.1(c) shall not preclude CompuCredit or other parties involved in the
Securitization from disclosing the Seller Securitization Materials to investors
in the Securitization; (v) is disclosed by such other party to its auditors or
counsel or is required to be disclosed to its lenders, to the extent required
for the purpose of consummating the transactions contemplated hereby, the
Interim Securitization or the Securitization, provided that such auditors or
counsel agree to be bound by the provisions of this Section 5.1(c) (and in any
event, such party shall be responsible for any breach of this Agreement by any
of its auditors, lenders or counsel), and provided further that with respect to
any disclosure to its lenders, the party required to so disclose such
information shall give prior notice of such disclosure to the Protected Party
and shall take reasonable efforts to obtain reliable assurances that
confidential treatment will be afforded the information so disclosed if such
treatment is available; or (vi) is required by law, regulation or court order to
be disclosed by such other party; provided that prior notice of such disclosure
(other than to its Affiliates, auditors, counsel or lenders) has been given to
the Protected Party, when legally permissible, and that such party which is
required to make the disclosure (i) uses its reasonable best efforts to provide
sufficient notice to permit the Protected Party to take legal action to prevent
the disclosure or seek an appropriate protective order and (ii) exercises
reasonable efforts, at the Protected Party's expense, to obtain reliable
assurances that confidential treatment will be accorded the information so
disclosed. In the event that the transactions contemplated by this Agreement
shall fail to be consummated, such other party shall promptly cause all
originals and copies of documents or extracts thereof containing such
information and data as to such Protected Party to be returned to the Protected
Party or destroyed and shall cause an officer to so certify to the Protected
Party. In the event that the transactions contemplated by this Agreement are
consummated, then, notwithstanding the foregoing, CompuCredit and Purchaser
shall be deemed to be the Protected Party with respect to all information
furnished by Seller to CompuCredit or Purchaser relating to Credit Card

24

--------------------------------------------------------------------------------

Accounts that were sold under this Agreement. This Section 5.1(c) shall survive
any termination of this Agreement.


Notwithstanding anything to the contrary in this Agreement or the Related
Agreements, each party hereto may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
entered into pursuant to this Agreement and the Related Agreements, and all
materials of any kind (including opinions or other tax analyses) that are
provided to such parties relating to such tax treatment and tax structure. This
authorization of tax disclosure is retroactively effective to the commencement
of the first discussions among the parties regarding the transactions
contemplated by this Agreement and the Related Agreements. For these purposes,
"tax structure" is limited to facts relevant to the U.S. federal and state
income tax treatment of the transactions entered into under this Agreement and
the Related Agreements.

(d)Press Releases. Except as may be required by law or regulation or a court or
regulatory authority or the rules of a stock exchange, or as may be necessary to
disclose to lenders and rating agencies or to its federal or state banking
regulators, neither CompuCredit, Seller nor Purchaser, or any of their
respective Affiliates, subsequent to the date hereof and continuing after the
Closing Date, shall issue a press release or make any public announcement
related to the transactions contemplated hereby without the prior written
consent of the other parties hereto, which consent shall not be unreasonably
withheld or delayed; provided that any disclosure regarding the transactions
contemplated hereby, once approved by the parties in accordance with the
preceding portion of this sentence, may be repeated in subsequent public
releases. The parties to this Agreement agree that any disclosure permitted by
the first sentence of this Section 5.1(d) shall not be deemed to violate the
restrictions contained in Section 5.1(c) . This Section 5.1(d) shall survive any
termination of this Agreement.

(e)Notice to Cardholders. CompuCredit, Seller and Purchaser shall cooperate with
one another in good faith to enable Seller, after the Closing Date but prior to
the Conversion Date, to prepare, print and mail a notice notifying each
Cardholder on a timely basis of the purchase of the Acquired Assets by Purchaser
and such other information as may be required by Requirements of Law or the
Operating Regulations to be given to such Cardholder and other matters which the
parties mutually determine to be appropriate. Any such notice shall be in a form
consented to by each of the parties hereto prior to mailing, but no party shall
unreasonably withhold such consent.

(f)Miscellaneous Agreements and Consents. Subject to the terms and conditions
herein provided, each party to this Agreement shall use its reasonable best
efforts to take, or cause to be taken, all action, and to do, or cause to be
done, all things necessary, appropriate or desirable hereunder and under
applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement (provided that the foregoing shall
not require Seller to take any action with respect to the Interim Securitization
or the Securitization other than as set forth in Sections 5.2(g) and 5.2(l)).
Each party to this Agreement will use its reasonable best efforts to obtain
consents of all third parties and Governmental Authorities necessary for the
consummation of the transactions contemplated by this Agreement. The parties and
their respective officers, directors and/or employees shall use their reasonable
best efforts to take such further actions subsequent to the Closing Date as are
reasonably necessary, appropriate or desirable to carry out the purposes of this
Agreement.

(g)Advice on Changes. Between the date hereof and the Closing Date, each party
shall promptly advise the other of any fact that, if existing or known at the
date hereof, would have been required to be set forth or disclosed in or
pursuant to this Agreement or of any fact that, if existing or known at the date
hereof, would have made any of the representations of such

25

--------------------------------------------------------------------------------

party contained herein untrue in any material respect or of any fact that would
be reasonably likely to result in the failure of the conditions to Closing set
forth in Section 6.1 or 6.2 in a timely manner; provided that a breach of this
Section 5.1(g) shall not be considered for purposes of determining the
satisfaction of the closing conditions set forth in Article 6 or give rise to a
right of indemnification under Article 7 or of termination under Article 8 if
the underlying breach or breaches with respect to which the other party failed
to give notice would not result in the failure of the closing conditions set
forth in Article 6 or would not result in the ability of such non-breaching
party to obtain indemnity under Article 7 or terminate this Agreement under
Article 8, as the case may be.

(h)Preserve Accuracy of Representations and Warranties. Each party hereto shall
refrain from taking any action which would render any representation or warranty
of such party contained in Article 4 of this Agreement inaccurate as of the
Closing Date, except to the extent such action is necessary under Requirements
of Law and the Operating Regulations, in which case the party taking such action
will use its reasonable best efforts to inform the other party prior to taking
such required action. Each party shall promptly notify the other party of any
action, suit or proceeding known to it that shall be instituted or threatened
against such party to restrain, prohibit or otherwise challenge the legality of
any transaction contemplated by this Agreement.

(i)Financing. CompuCredit shall use commercially reasonable efforts to arrange
financing for the transaction contemplated hereby.

        5.2    Certain Covenants of Seller.    Seller hereby agrees with
Purchaser and CompuCredit as follows:

(a)Preservation of Credit Card Business. From the date of this Agreement and
continuing until the Closing Date, Seller, except as expressly contemplated
hereby, shall operate its business with respect to the Accounts and the Acquired
Assets only in the ordinary course of business and shall use its reasonable best
efforts to: (i) maintain and service the Accounts in substantially the same
manner as previously maintained and serviced and in accordance in all material
respects with the Policies and Procedures as currently in effect or as hereafter
modified to the extent required by law, safe or sound banking practices or the
Operating Regulations, (ii) maintain and service the Accounts in compliance with
applicable Requirements of Law in all material respects; and (iii) not make any
change to the Policies and Procedures that would have a material adverse effect
on the Accounts or the Acquired Assets, taken as a whole, except as required by
law, safe or sound banking practices or the Operating Regulations. Seller shall,
and shall cause its agents to, post all payments received prior to the Closing
Date to the applicable Account in a manner that complies with all applicable
laws and regulations.

(b)Preservation of Accounts. Notwithstanding anything else to the contrary
contained herein, unless otherwise agreed to in writing by Purchaser and
CompuCredit, from the date of this Agreement, Seller shall: (i) not sell,
assign, transfer, pledge or encumber, or permit the encumbrance of, any Account
(other than Covered Accounts repurchased under Section 7.1) or Credit Card
Receivable without the prior written consent of Purchaser and CompuCredit;
(ii) not take any action with respect to the Accounts which shall impair any
material rights of Seller other than in the ordinary course of business, and
shall not amend any Cardholder Agreement other than amendments on a per customer
basis in accordance in all material respects with the Policies and Procedures;
provided, however, that Seller shall make no amendment (including, without
limitation, by course of dealing) to any Cardholder Agreement unless such
amendment becomes legally enforceable prior to the Closing Date; (iii) not grant
any credit line increases on or in connection with the Accounts; (iv) comply
through the Closing Date with the terms and conditions of the Cardholder
Agreements, as then in effect;

26

--------------------------------------------------------------------------------

and (v) promptly inform Purchaser and CompuCredit (A) of any material litigation
or proceeding, challenging the purchase and sale of the Acquired Assets
hereunder, (B) upon acquiring Knowledge of any material adverse change in the
financial condition of the Accounts, and (C) any material billing errors,
claims, disputes or litigation with respect to the Accounts.

(c)Use of the Cardholder List. In order that Purchaser and CompuCredit may have
and enjoy the full benefit of the Acquired Assets, Seller agrees that, for a
period of two (2) years following the Closing Date, neither Seller nor any of
its Affiliates, will: (i) sell or otherwise provide the Cardholder List, in
whole or in part, to any third party; or (ii) use the Cardholder List, in whole
or in part, for the purpose of soliciting any Cardholder for any product,
including, without limitation, credit card and revolving loan products, whether
directly or indirectly. For a period of two (2) years following the Closing
Date, neither Seller nor any of its Affiliates, will directly solicit
(including, without limitation, by mail, telemarketing, e-mail or statement
stuffers), or indirectly solicit through agents or Affiliates (including but not
limited to agent bank arrangements with other financial institutions or
entities), Cardholders for any product, including, without limitation, credit
card and revolving loan products except that such limitation shall not
(i) require Seller or any of its Affiliates to exclude such Cardholders from any
direct mail, telemarketing or other solicitations undertaken pursuant to any
strategic partnership arrangements, co-branding arrangements or affinity
agreement arrangements entered into by Seller or any of its Affiliates,
(ii) apply to or be binding upon any Person that acquires Seller or any of its
Affiliates (whether by merger, consolidation, sale of all or substantially all
assets, or other business combination, to which Seller or its Affiliates is a
party if, as a result of such transaction, the holders of the outstanding common
stock of Seller or such Affiliate, as the case may be, immediately prior to such
event own less than 50% of the outstanding voting stock of the surviving or
transferee entity of such transaction (or its ultimate parent entity)
immediately thereafter), (iii) prohibit Seller or any of its Affiliates from
soliciting a Cardholder for such product or service where the related account
was purchased from a third party, other than any Affiliate, following the
Closing Date or (iv) prohibit Seller or any of its Affiliates from soliciting a
Cardholder with a separate and continuing relationship with Seller or any of its
Affiliates as of the Cut-Off Date. Furthermore, so long as neither Seller nor
any of its Affiliates uses the Cardholder List, it shall not be a violation of
this Section 5.2(c) if Seller or any of its Affiliates solicits a Cardholder for
any such product that had a relationship, as of the Cut-Off Time, with it that
is independent of the relationship existing between such Cardholder and Seller
through or as a result of an Account, Credit Card Receivable or product or
service offered through or in connection with the Account.

(d)Further Assurances. On or after the Closing Date, Seller shall, to the extent
of its obligations hereunder (i) give such further assurances to Purchaser and
CompuCredit, execute, acknowledge and deliver all such acknowledgments and other
instruments and take such further action as may be reasonably necessary or
appropriate to fully and effectively carry out the transactions contemplated
hereby; and (ii) use commercially reasonable efforts to assist Purchaser and
CompuCredit in, and take such action as may reasonably be necessary to effect,
the orderly transition of the operations and servicing relating to the Acquired
Assets by the Conversion Date (provided that the foregoing shall not require
Seller to take any action with respect to the Interim Securitization or the
Securitization, other than as set forth in Sections 5.2(g) and 5.2(l)).

(e)Responsibility for Taxes. Seller shall be liable for and pay, and pursuant to
Article 7 shall indemnify, defend and hold Purchaser and CompuCredit and each of
their respective Affiliates and their respective officers, directors, employees
and permitted assigns, harmless

27

--------------------------------------------------------------------------------

from and against, (i) all Taxes applicable to the Acquired Assets and the
Purchaser Obligations, in each case attributable to taxable years or periods, or
portions thereof, ending on or prior to the Closing Date and (ii) one-half of
any sales Tax, use Tax, transfer or gains Tax, documentary stamp Tax or similar
Tax attributable to the sale or transfer of the Acquired Assets or the Purchaser
Obligations to Purchaser. For purposes of this Agreement, Taxes attributable to
a portion of a taxable year or period shall be determined on a "closing of the
books" basis as of the Closing Date (rather than, for example, allocating Taxes
for a taxable year or period to such portion on a pro rata basis) except that
Taxes imposed on a periodic basis (such as property taxes) shall be allocated on
a daily basis. Purchaser agrees to timely sign and deliver such certificates or
forms as may be necessary or appropriate to establish an exemption from (or
otherwise reduce), or file Tax Returns with respect to, Taxes described in
clause (ii) of the second preceding sentence.

(f)Books and Records. Except for keeping such Books and Records as Seller may
require to perform its obligations under the Interim Servicing Agreement, Seller
will make the Books and Records available for delivery to Purchaser or
Purchaser's designee, on or within five days of the Closing Date. To the extent
Seller delivers originals and does not retain copies of such Books and Records,
Purchaser shall, upon the request of Seller and, subject to the payment
provisions of Section 4.1(o)(iv) of the Interim Servicing Agreement, deliver, or
cause to be delivered, to Seller copies of such Books and Records as Seller may
require to meet legal, regulatory, Tax, accounting and auditing requirements. On
the Conversion Date, Seller shall deliver to Purchaser, or Purchaser's designee,
copies of all the remaining Books and Records not previously delivered at
Closing. The Books and Records may contain information regarding Credit Card
Accounts not sold in this transaction, and Purchaser agrees to keep such
information confidential in accordance with Section 5.1(c). To the extent copies
of any Books and Records are not delivered to Purchaser, or Purchaser's
designee, on or before the Conversion Date, Seller shall deliver to Purchaser,
or Purchaser's designee, subject to the payment provisions of
Section 4.1(o)(iv) of the Interim Servicing Agreement, such copies as promptly
thereafter as reasonably practicable. Seller and Purchaser each agrees to
continue to provide the other any information in its possession or control
relating to the Accounts and the Acquired Assets as the other may reasonably
require to meet legal, regulatory, Tax, accounting and auditing requirements.

(g)Seller's Further Assistance. For a period of one year from the Conversion
Date, Seller will also cooperate with and assist Purchaser, CompuCredit and
their representatives in obtaining access to information to assist Purchaser or
CompuCredit in securitizing the Acquired Assets (or any portion thereof) as
Purchaser or CompuCredit may reasonably request including, but not limited to
information requested by a nationally recognized accounting firm selected by
CompuCredit in connection with such accounting firm's review of the
Securitization Materials, the accounts tape and other Books and Records and
cooperation with the issuance of an agreed upon procedures letter with respect
thereto; provided, however, that CompuCredit shall retain and pay the costs and
expenses of the accounting firm in reviewing such materials and delivering such
agreed upon procedures letter; provided, further, that Seller shall be
compensated for any reasonable out-of-pocket expenses and significant management
time in connection with performing its obligations under this Section 5.1(g);
provided further that the foregoing (1) shall not require Seller to permit any
inspection, or to disclose any information, that would result in the disclosure
of any trade secrets of third parties, or trade secrets of Seller or any
Affiliate of Seller unrelated to the transactions contemplated by this Agreement
or violate any obligations of Seller to any third party with respect to
confidentiality if Seller shall have used its reasonable best efforts to obtain
the consent of such third party to such inspection or disclosure, (2) shall not
require any disclosure by Seller that shall, as a result of such disclosure,
have the effect of causing the waiver of any attorney-client privilege or

28

--------------------------------------------------------------------------------

(3) otherwise than as provided in Section 5.2(l) (and subject to the limitations
set forth in Section 5.2(l)), in the case of any Seller Securitization
Materials, shall not result in the assumption (by contract, by law or otherwise)
of any liability by Seller or any of its Affiliates or representatives with
respect to such information or such documents. The parties agree that Seller
shall have no obligation to prepare or provide any reports other than (i) the
reports currently prepared by it in the ordinary course of business in
accordance with the Policies and Procedures relating to the Accounts and
(ii) any additional reports that Seller is obligated to provide under the
Interim Servicing Agreement; provided that Seller shall not be obligated to
prepare or provide any such reports at any time following the Conversion Date.
Except as otherwise provided in this Agreement or the Related Agreements, Seller
shall take no action after the Closing Date that would be inconsistent with the
effective transfer by Seller to Purchaser hereunder of Seller's entire right,
title and interest in and to the Acquired Assets. For a period of one year from
the Closing Date, Seller shall use reasonable efforts to provide Cardholders who
call Seller after the Conversion Date with the customer service or collection
telephone numbers of Purchaser, as designated by Purchaser.

(h)Collections on the Accounts. On and after the Closing Date, Purchaser shall
have the sole right to receive all collections with respect to the Credit Card
Receivables. Notwithstanding the foregoing, Seller may make collections on the
Accounts for Purchaser pursuant to the Interim Servicing Agreement. Seller
agrees to pay to Purchaser all payments on Accounts that are received by Seller,
as servicer under the Interim Servicing Agreement, on and after the Closing
Date.

(i)Nonpetition Covenant. Notwithstanding any prior termination of this
Agreement, Seller shall not, prior to the date which is one year and one day
after all securities backed by the Acquired Assets in any Securitization are
paid in full, petition, join in the institution against the Purchaser or
CompuCredit or otherwise invoke or cause Purchaser or CompuCredit to invoke the
process of any Governmental Authority for the purpose of commencing or
sustaining a case against Purchaser or CompuCredit under any Federal or state
bankruptcy, insolvency or similar law or appointing a receiver, conservator,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of Purchaser or CompuCredit or any substantial part of its property or ordering
the winding-up or liquidation or the affairs of Purchaser or CompuCredit.

(j)Policies and Procedures. From the date hereof until five years after the
Closing Date, Seller shall (i) maintain and preserve a complete and accurate
record of the existing Policies and Procedures in effect as of the Cut-Off Time
and as of each day thereafter through the Conversion Date, (ii) make the
Policies and Procedures available to Purchaser or CompuCredit for inspection at
any time during normal business hours upon reasonable advance notice; provided,
however, that the foregoing shall not require Seller to permit any inspection,
or to disclose any information, that in its reasonable judgment would (x) result
in the disclosure of any trade secrets of third parties or trade secrets of
itself or violate any of its obligations to any third party with respect to
confidentiality or (y) require any disclosure by Seller that could, as a result
of such disclosure, have the effect of causing the waiver of any attorney client
privilege, and (iii) prior to the effectiveness of any amendment, supplement or
modification to the Policies and Procedures through the Conversion Date in any
material respect, obtain the consent of Purchaser and CompuCredit with respect
to each such amendment, supplement and modification, which consent shall not be
unreasonably withheld or delayed.

(k)Outsourced Accounts. Seller shall furnish to Purchaser and CompuCredit no
later than seven (7) days after the Closing Date a list or other reasonable
method of designating Accounts the collection of the Credit Card Receivables
relating thereto are outsourced to (i) collection

29

--------------------------------------------------------------------------------

agents and (ii) attorneys, in each case, with information reasonably
satisfactory to the Purchaser and CompuCredit. Seller shall recall Accounts
corresponding to Defaulted Receivables that have been assigned to outside
collection agencies so that such Accounts may be provided to Purchaser or
Purchaser's designee on the date that is the later of August 1, 2003 and the
Closing Date so that they may be assigned to agencies or sold.

(l)Securitization.

(i)Seller has delivered, on or prior to the Closing Date will deliver, for use
by Purchaser or CompuCredit in and in connection with the marketing, pricing or
placement of any securities backed by the Acquired Assets (including, without
limitation, any offering document relating thereto, including any exhibits,
amendments, attachments or supplements thereto, and other materials to be
delivered to investors in connection with the Interim Securitization or the
Securitization (the "Securitization Materials")), the narrative descriptions of
Seller and the origination of the Accounts set forth in Schedule 5.2(l) and data
files containing the historical information regarding the Accounts of the types
set forth on Schedule 5.2(l), for a period beginning in June 2001 and ending as
of the Cut-Off Time, and, at CompuCredit's request, Seller shall deliver or
cause to be delivered for use in the Securitization Materials (A) updates to
such historical information through the Conversion Date, (B) updates to the
narrative description of Seller and (C) subject to Section 5.2(g), updates on
the status of the Class Action Litigation and information as to any litigation
commenced against Seller after the date hereof relating to any or all of the
Accounts (other than Excluded Accounts) (all such information previously or to
be provided by Seller, the "Seller Securitization Materials"). Seller represents
and agrees that the information included in the Seller Securitization Materials
was and will be true and accurate in every material respect, as of the date such
information is or was stated or certified, and Seller shall provide an
appropriate officer's certificate to that effect. Seller shall not be required
to make any certification regarding the Seller Securitization Materials except
as expressly set forth in Section 5.2(l) or to make any representations or
warranties regarding any of the information set forth in the Securitization
Materials; provided that the foregoing is not intended to be and shall not be
construed to be in derogation of the representations and warranties of Seller
set forth in Section 4.1. Seller shall have the right (but not the obligation)
to (i) review and approve in advance the use of all information provided by it
pursuant to this Section 5.2(l) or otherwise in the Securitization Materials and
(ii) require the inclusion of such additional information regarding Seller,
Providian Financial Corporation or the Acquired Assets in the Securitization
Materials that it reasonably believes appropriate; provided, however, that to
the extent that the Seller requires the inclusion in the Securitization
Materials of such information as set forth in clause (ii) above, such
information shall be deemed to be a part of the Seller Securitization Materials.
Any Seller Securitization Materials proposed to be used by Purchaser or
CompuCredit in the Securitization Materials shall be presented to Seller in
substantially complete form no less than five (5) Business Days prior to the
proposed first use thereof by Purchaser or CompuCredit, so as to allow Seller to
review and approve such materials; provided, however, that if Seller fails to
provide any comments to Purchaser or CompuCredit on such materials within two
(2) Business Days of receipt, then Seller shall be deemed to have approved such
materials.

(ii)Each of CompuCredit and Purchaser hereby acknowledges and agrees that no
issuance of any securities under the Interim Securitization or the
Securitization will be made by any public or registered offering, and all offers
and sales of such securities shall be pursuant

30

--------------------------------------------------------------------------------

to transactions exempt from the registration requirements of the Securities Act
of 1933, the Securities Exchange Act of 1934 and the Trust Indenture Act of
1939.

(iii)Seller shall have no liability or obligation under or in connection with
the Interim Securitization or the Securitization except as contemplated herein.

(iv)All obligations of Seller under this Agreement with respect to providing
information pursuant to Section 5.2(l)(i) regarding the Acquired Assets for
inclusion in Securitization Materials shall expire one year after the Conversion
Date.

        5.3    Grant of Security Interest; UCC Matters.    

(a)The parties hereto intend that the conveyance by the Seller to the Purchaser
of the accounts and receivables that are subject to this Agreement shall
constitute an absolute sale from the Seller to the Purchaser, conveying good
title, free and clear of any liens, claims, encumbrances or rights of others. In
the event, however, that it were to be determined that the transactions
evidenced hereby constitute a loan and not a purchase and sale, or if for any
other reason the Seller is determined to have any right, title, or interest in
such accounts or receivables, this Agreement shall constitute a security
agreement under applicable law, and the Seller, as security for its obligations
hereunder and under the Related Agreements, hereby grants to the Purchaser a
first priority perfected security interest in all of the Seller's right, title
and interest, whether now owned or hereafter acquired, in, to and under: (i) the
Accounts; (ii) the Credit Card Receivables; (iii) the Cardholder Agreements and
all rights and privileges accruing thereunder on and after the Cut-Off Time,
including the right to receive all payments on Accounts due from Cardholders on
and after the Closing Date; (iv) the Books and Records relating to the Accounts;
(v) the Cardholder List; (vi) the right to receive Interchange fees on the
Accounts from Visa; (vii) to the extent assigned to Purchaser pursuant to
Section 2.6, Seller's rights in and to the Benefit Agreements relating to the
Accounts; and (viii) all proceeds of the foregoing (collectively, the
"Collateral"). All creditors of Seller seeking to have Seller grant a consensual
security interest in any of the foregoing Collateral shall be required to
subordinate their security interests to the security interest of Purchaser in
the foregoing Collateral as a condition precedent to granting any such security
interest. Seller agrees to cooperate fully with Purchaser as Purchaser may
reasonably request in order to give effect to the security interest granted by
this Section 5.3(a), including, without limitation, authorizing and filing of
any UCC-1 or comparable statements prepared by Purchaser, in form and content
mutually acceptable to each of Seller, Purchaser and CompuCredit, in order to
perfect such security interest.

(b)In furtherance of the agreements in Section 5.3(a), Seller hereby makes the
additional representations set forth in Exhibit G which are hereby incorporated
into this Agreement. For a period of five (5) years from the Closing Date,
Seller shall not change its name or state of organization from the name or state
of organization set forth in Exhibit G without giving Purchaser and CompuCredit
at least thirty (30) days prior written notice thereof.

(c)For a period of five (5) years from the Closing Date, if Seller changes its
corporate name, it shall promptly furnish to Purchaser and CompuCredit signed
copies of all filings relating thereto and shall promptly take all actions as
may be reasonably requested by Purchaser or CompuCredit and necessary or
appropriate to preserve and maintain at all times the perfection and priority of
the security interests and liens granted or purported to be granted to Purchaser
hereunder with respect to the Collateral (provided that Seller shall have no
obligation to prepare any financing statements in connection therewith or incur
any expenses other than those agreed to be reimbursed by Purchaser or
CompuCredit).

31

--------------------------------------------------------------------------------





(d)Seller hereby authorizes each of Purchaser and CompuCredit to file financing
statements concerning the Collateral. Each of Purchaser and CompuCredit is
authorized to file, record or otherwise utilize such financing statements as it
reasonably deems necessary to perfect and/or enforce any security interest
granted hereunder, provided that the form thereof is reasonably acceptable to
Seller. Seller will cooperate in good faith with Purchaser and CompuCredit, and
perform such other acts reasonably requested by Purchaser or CompuCredit for
perfection and enforcement of such security interest, including, without
limitation, obtaining control for purposes of perfection with respect to such of
the Collateral, if any, a security interest in which is perfected by control.

        5.4    Covenants of Purchaser and CompuCredit.    

(a)Purchaser and CompuCredit hereby agree with Seller that, from and after the
date hereof, they shall not, and they shall cause their respective Affiliates
not to, solicit, directly or indirectly, for employment, or hire, any of the
current directors, officers or employees of Seller or its Affiliates to whom
either Purchaser, CompuCredit or their respective representatives are
introduced, or otherwise have contact with or who are identified to either
Purchaser, CompuCredit or their respective representatives, in connection with
the consideration or negotiation of the transactions contemplated hereby or in
connection with the provision of services by Seller pursuant to the Interim
Servicing Agreement, for so long as they are employed by Seller, CompuCredit or
their respective Affiliates, until the eighteen (18) month anniversary of the
Closing Date, without the prior written consent of Seller; provided that the
foregoing shall not apply to (i) generalized solicitations of potential
employees that are not targeted at employees of Seller or its Affiliates,
(ii) individuals who contact the applicable party or Affiliate on their own
initiative without any direct or indirect encouragement by the applicable party
or its Affiliate (other than solicitations permitted by clause (i)),
(iii) employees located in facilities no longer operated or owned by Seller who
are terminated by Seller or its Affiliate in connection with the cessation of
such operation or ownership, (iv) employees who are no longer employed by the
Seller or its Affiliates, or (v) hiring individuals not solicited in
contravention of this sentence.

(b)Each of Purchaser and CompuCredit recognizes that Seller may have certain
obligations to Cardholders in connection with the Class Action Litigation,
including, without limitation, the obligation to refund or credit certain
amounts to Cardholders. Each of Purchaser and CompuCredit agrees to reasonably
cooperate with Seller's fulfillment of these obligations and, notwithstanding
the prohibitions contained in Section 5.2(c), consents to Seller's use of the
Cardholder List for purposes of fulfilling these obligations. It is understood
and agreed that such obligations to Cardholders retained by Seller under
Section 7.11 are not Purchaser Obligations and shall remain the sole liability
of Seller and be treated in accordance with the terms of Section 3.7(a)(v).

ARTICLE 6

CONDITIONS OF CLOSING

        6.1    Conditions Applicable to Purchaser and CompuCredit.    The
obligation of Purchaser and CompuCredit under this Agreement to consummate the
transactions contemplated by this Agreement is subject to the satisfaction or
waiver by Purchaser or CompuCredit, as applicable, of the following conditions
as of the Closing Date:

(a)Related Agreements. Seller shall have executed and delivered to Purchaser and
CompuCredit the Related Agreements.

32

--------------------------------------------------------------------------------

(b)Financing Statements. Seller shall have executed and delivered to Purchaser
and CompuCredit or their designees, all necessary consents to file financing
statements, prepared by Purchaser or CompuCredit and delivered to Seller not
later than the day prior to the Closing Date, in the appropriate form for filing
under the UCC of the applicable jurisdictions to give notice of Purchaser's
interest in the Acquired Assets.

(c)Board Resolutions. Purchaser and CompuCredit shall have received from Seller
resolutions of its Board of Directors (certified by its Secretary or Assistant
Secretary) authorizing the execution and delivery of this Agreement and the
Related Agreements and the consummation of the transactions contemplated hereby
and thereby.

(d)Performance of this Agreement. All the covenants and agreements of this
Agreement to be complied with and performed by Seller at or prior to the Closing
Date shall have been complied with and performed in all material respects, and,
solely with respect to Purchaser's obligations, all the covenants and agreements
of this Agreement to be complied with and performed by CompuCredit at or prior
to the Closing Date shall have been complied with and performed in all material
respects.

(e)Accuracy of Representations and Warranties. The representations and
warranties of Seller as set forth in Section 4.1, taken as a whole, shall be
true and correct in all material respects on the Closing Date as though made on
the Closing Date (except that representations and warranties that by their terms
speak as of a specific time shall be true and correct only as of such time),
except for changes therein specifically permitted by this Agreement or resulting
from any transaction expressly consented to in writing by Purchaser and
CompuCredit.

(f)No Material Adverse Change. Since the Cut-Off Time, there shall have been no
material adverse change in the condition, financial or otherwise, of the Seller,
Providian Financial Corporation, or on the Accounts or the Acquired Assets taken
as a whole, other than any change attributable to or resulting from (i) events,
conditions or trends in economic, business or financial conditions generally,
(ii) general changes in conditions in or otherwise affecting the credit card
industry, or (iii) this Agreement or the announcement or performance of this
Agreement.

(g)Litigation. No action, suit, litigation, injunction, investigation,
arbitration or proceeding related to any of the Accounts or the Acquired Assets
or the transactions contemplated hereby shall have been threatened in writing or
instituted that is reasonably likely to restrict or prohibit or otherwise have a
material adverse effect on the consummation of any of the transactions
contemplated hereby or a material adverse effect on the Accounts or the Acquired
Assets, taken as a whole.

(h)Consents. All (i) consents, licenses, permits or approvals or authorizations
or exemptions by notice or report to, or registrations, filings or declarations
with, any Governmental Authority (including without limitation, any
notifications under the HSR Act and all approvals of the Federal Deposit
Insurance Corporation and applicable state banking regulators), and
(ii) consents of any other person required in connection with the execution or
delivery by Seller, and the validity or enforceability against Seller, of this
Agreement and the Related Agreements and the consummation of the transactions
contemplated hereby and thereby, or the performance by Seller of its obligations
hereunder or thereunder, have been obtained at or prior to the Closing Date, and
all required waiting periods shall have elapsed, except, in the case of
clause (ii), for such consents the failure to receive would not have a material
adverse affect on the consummation of any of the transactions contemplated
hereby or a material adverse effect on the Acquired Assets, taken as a whole.

33

--------------------------------------------------------------------------------

(i)Seller's Certificates Concerning Agreement. Seller shall have furnished to
Purchaser and CompuCredit (i) a certificate, dated the Closing Date, signed by a
senior officer of Seller to the effect that the conditions set forth in Sections
6.1(d) and (e) have been satisfied and (ii) a certificate dated as of the
Closing Date, signed by the Secretary or an Assistant Secretary of Seller,
certifying the incumbency of the officers or other representatives of Seller
signing this Agreement and the Related Agreements.

(j)Legal Opinions. Seller shall have furnished to Purchaser and CompuCredit
opinions of counsel to Seller, in each case dated the Closing Date and addressed
to Purchaser and CompuCredit and, as appropriate, the underwriters of the
securities pursuant to the Securitization, substantially in the forms contained
in Exhibit I.

(k)Financing. CompuCredit shall have arranged for and completed the Interim
Securitization.

(l)Account Information. Purchaser and CompuCredit shall have received from
Seller the information set forth in Schedule 5.2(l) in form and substance
satisfactory to Purchaser and CompuCredit.

        6.2    Conditions Applicable to Seller.    The obligation of Seller
under this Agreement to consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver by Seller of the following
conditions as of the Closing Date:

(a)Related Agreements. Each of CompuCredit and Purchaser shall have executed and
delivered to Seller the Related Agreements.

(b)Board Resolutions. Seller shall have received from Purchaser and CompuCredit
certified resolutions of their respective Boards of Directors authorizing the
execution and delivery of this Agreement and the Related Agreements and the
consummation of the transactions contemplated hereby and thereby.

(c)Providian Financial Corporation Board Resolutions. Seller shall have received
from Providian Financial Corporation certified resolutions of its Board of
Directors authorizing the execution and delivery of this Agreement and the
Related Agreements and the consummation of the transactions contemplated hereby
and thereby.

(d)Performance of this Agreement. All the covenants and agreements of this
Agreement to be complied with and performed by Purchaser and CompuCredit at or
prior to the Closing Date shall have been fully complied with and performed in
all material respects.

(e)Accuracy of Representations and Warranties. The representations and
warranties of Purchaser and CompuCredit as set forth in Section 4.2 shall be
true and correct in all material respects on the Closing Date as though made on
the Closing Date, except for changes therein specifically permitted by this
Agreement or resulting from any transaction expressly consented to in writing by
Seller.

(f)Litigation. No action, suit, litigation, injunction, investigation,
arbitration or proceeding related to any of the transactions contemplated hereby
shall have been threatened or instituted that is reasonably likely to restrict
or prohibit or otherwise have an adverse effect on the consummation of any of
the transactions contemplated hereby or a material adverse effect on the
Accounts or the Acquired Assets, taken as a whole.

(g)Consents. All consents of any person and all consents, licenses, permits or
approvals or authorizations or exemptions by notice or report to, or
registrations, filings or declarations with, any Governmental Authority
(including without limitation, any notifications under the HSR Act and all
approvals of the Federal Deposit Insurance Corporation and applicable state
banking regulators), in connection with the execution or delivery by Purchaser
and

34

--------------------------------------------------------------------------------

CompuCredit, and the validity or enforceability against Purchaser and
CompuCredit, of this Agreement and the Related Agreements, and the consummation
of the transactions contemplated hereby and thereby, or the performance by
Purchaser and CompuCredit of their obligations hereunder or thereunder, have
been obtained at or prior to the Closing Date, and all waiting periods shall
have elapsed with respect thereto.

(h)No Regulatory Disapproval. Neither the Seller nor any Affiliate shall have
been informed by its banking regulators of disapproval of or objection to its
sale of the Acquired Assets to Purchaser pursuant to the terms of this
Agreement.

(i)CompuCredit's Certificate Concerning Agreement. Purchaser and CompuCredit
shall each have furnished to Seller (i) a certificate, dated as of the Closing
Date, signed by a senior officer of such party to the effect that the conditions
set forth in Sections 6.2(d) and (e) have been satisfied and (ii) a certificate,
dated as of the Closing Date, signed by a Secretary or an Assistant Secretary,
certifying, the incumbency of the officers or other representatives signing this
Agreement and the Related Agreements.

(j)Opinions of Counsel. Purchaser and CompuCredit shall each have furnished to
Seller an opinion or opinions of (i) Orrick, Herrington & Sutcliffe LLP, dated
the Closing Date, as to CompuCredit and (ii) the in-house counsel of Synovus
Corporation and Morrison and Foerster LLP, dated the Closing Date, as to
Purchaser, in each case, addressed to Seller, substantially in the form
contained in Exhibit J hereto.

ARTICLE 7

INDEMNIFICATION AND REPURCHASE

        7.1    Seller's Repurchase Obligations.    Purchaser and CompuCredit
shall be entitled to cause Seller to repurchase, on a one time basis as set
forth in this Article 7, any Covered Account (as defined below); provided,
however, that Purchaser and CompuCredit shall be entitled to cure any clerical
error or omission or correct any ambiguities in connection with any submissions
by Purchaser or CompuCredit with respect to such repurchase, within 15 days of
such submission. Such right shall apply to any Account that is reasonably
determined, at any time on or prior to the expiration of 150 days after the
Conversion Date, by Purchaser or CompuCredit to be (i) an Account which should
have been classified as an Excluded Account as of the Cut-Off Time, (ii) an
Account that was not an Eligible Account as of the Cut-Off Time or (iii) an
Account for which any of the related Credit Card Receivables was not an Eligible
Receivable as of the Cut-Off Time (in each case, a "Covered Account"). In order
to exercise such repurchase right, Purchaser or CompuCredit, or their designee,
may demand in writing that Seller repurchase all such Covered Accounts (and all
other Acquired Assets relating to such Covered Account) as have been so
designated on or before the expiration of such 150 day period for an amount
equal to the Repurchase Price, calculated in the manner set forth in
Section 7.2. Upon payment of the aggregate Repurchase Price with respect to such
Covered Accounts, Seller, in its sole discretion, may elect to either
(i) require Purchaser to reconvey to Seller, at Seller's reasonable cost and
expense, any such Covered Account (and all other Acquired Assets relating to
such Covered Account) or, (ii) allow Purchaser to retain any such Covered
Account (and all other Acquired Assets relating to such Covered Account).
Neither Purchaser nor any other person shall be entitled to any contractual
claim or damages hereunder in respect of the Purchase Price with respect to any
Covered Account to the extent that Purchaser has been compensated through the
payment by Seller to the Purchaser of the Repurchase Price for such Covered
Account in accordance with the terms of this Section 7.1.

        7.2    Repurchase Price.    The "Repurchase Price" for each Covered
Account shall be an amount equal to the sum of (i) the portion of the Purchase
Price paid in connection with such Covered

35

--------------------------------------------------------------------------------


Account, plus (ii) the Additional Cost of Funds and the Additional Servicing
Amount paid in connection with such Covered Account, minus (iii) the Purchase
Price Adjustment Amount for such Covered Account, minus (iv) the Settlement Date
Adjustment Amount for such Covered Account, minus (v) the Repurchase Price
Adjustment Amount for such Covered Account. Upon payment of the Repurchase Price
as set forth herein, Purchaser, at the request of Seller, in connection with any
determination by Seller to require the reconveyance of such Covered Account,
shall deliver, or cause to be delivered, to Seller all files and Books and
Records relating to such repurchased Covered Account and shall execute and
deliver such instruments of transfer or assignment, in each case without
recourse absent any violation by Seller or Purchaser of Requirements of Law or
the applicable Cardholder Agreement, as shall be necessary to revest in Seller
title to such repurchased Covered Account on the same basis owned by Seller
immediately prior to the Closing Date. For purposes of determining the
Repurchase Price for any such Covered Account, each of the Purchase Price
Adjustment Amount, the Settlement Date Adjustment Amount and the Repurchase
Price Adjustment Amount shall be considered positive numbers if such amount was
paid or is payable by Seller to Purchaser, and shall be considered negative
numbers if such amount was paid or is payable by Purchaser to Seller.

        7.3    Seller's Indemnification Obligations.    Seller shall be liable
to and shall indemnify, defend and hold each of Purchaser and CompuCredit and
their Affiliates and their respective officers, directors, employees and
permitted assigns, harmless from and against any and all Losses (as hereinafter
defined) to the extent arising from or relating to: (i) any breach by Seller of
any representation or warranty expressly made by Seller hereunder or under the
Related Agreements; (ii) any breach by Seller of any covenant, agreement or
undertaking expressly made by Seller hereunder or under the Related Agreements;
and (iii) any Excluded Obligation; except to the extent such Losses arise from
Purchaser's or CompuCredit's or their Affiliates' gross negligence, fraud or
willful misconduct.

        Without limiting the obligations of Seller to make any payments pursuant
to Article III or Section 7.1, obligations owed by Seller pursuant to this
Section 7.3 shall in no event exceed the sum of two hundred million dollars
($200,000,000), except with respect to Losses arising from the gross negligence,
fraud or willful misconduct of Seller or its Affiliates.

        Notwithstanding the foregoing, no Indemnified Party will be entitled to
indemnity from Seller under sub-clauses (i) or (ii) of this Section 7.3 unless
the aggregate amount of all Losses for which all Indemnified Parties would, but
for this sentence, be entitled exceeds five hundred thousand dollars ($500,000);
provided, however, each Indemnified Party shall be entitled to the full amount
of all indemnities to which it is entitled under this Section 7.3 upon the
realization of Losses by all Indemnified Parties in an aggregate amount that
exceeds five hundred thousand dollars ($500,000); provided, further, however,
that the foregoing limitation shall not apply to the obligations to make any
payments pursuant to Article III or Section 7.1.

        7.4    CompuCredit's Indemnification Obligations.    CompuCredit shall
be liable to and shall indemnify, defend and hold Seller and its Affiliates and
their respective officers, directors, employees and permitted assigns, harmless
from and against any and all Losses arising from or relating to: (i) any breach
by Purchaser or CompuCredit of any representation or warranty expressly made by
Purchaser or CompuCredit hereunder or under the Related Agreements; (ii) any
breach by Purchaser or CompuCredit of any covenant, agreement or undertaking
expressly made by Purchaser or CompuCredit hereunder or under the Related
Agreements; (iii) any Purchaser Obligation; (iv) any action or failure to act by
Purchaser or CompuCredit or their Affiliates with respect to an Acquired Asset
after the Closing Date; except to the extent such losses arise from the Seller's
or its Affiliates' gross negligence, fraud or willful misconduct; and (v) the
closure of any Deposit Account and the application of the deposits therein to
the related Account which, on the Cut-Off Date, was a Secured Account; provided
that nothing in this clause (v) shall supersede Seller's representations and
warranties under Article IV as to enforceability of the Deposit Agreements under
applicable contracts law and the compliance of Seller's actions prior to the
Closing Date with the Cardholder Agreements and Deposit Agreements.

36

--------------------------------------------------------------------------------


        Without limiting the obligations of CompuCredit to make any payments
pursuant to Article III, obligations owed by CompuCredit pursuant to this
Section 7.4 shall in no event exceed the sum of two hundred million dollars
($200,000,000), except with respect to Losses arising from the gross negligence,
fraud or willful misconduct of CompuCredit, Purchaser or their Affiliates.

        Notwithstanding the foregoing, no Indemnified Party will be entitled to
indemnity from CompuCredit under Section 7.4 unless the aggregate amount of all
Losses for which all Indemnified Parties would, but for this sentence, be
entitled exceeds five hundred thousand dollars ($500,000); provided, however,
each Indemnified Party shall be entitled to the full amount of all indemnities
to which it is entitled under this Section 7.4 upon the realization of Losses by
all Indemnified Parties in an aggregate amount that exceeds five hundred
thousand dollars ($500,000); provided, further, however, that the foregoing
limitation shall not apply to the obligations to make any payments pursuant to
Article III.

        Nothing herein shall be construed to modify, limit or impair any other
indemnification obligations between Purchaser and CompuCredit.

        7.5    Definition of Losses.    For purposes of this Agreement, the term
"Losses" shall mean any loss, liability, damage, costs and expenses, including,
without limitation, any attorneys' fees (including, without limitation, those
incurred to enforce the rights hereunder against another party hereto),
disbursements and court costs, in each case reasonably incurred by the
Indemnified Party (as defined in Section 7.6) in connection with any claims
asserted or made by a bonafide third party not a party or an Affiliate of a
party hereto; provided that in no event shall Losses include any special,
punitive, or exemplary damages, or incidental losses or damages, even if the
Indemnified Party has been advised of the possibility of such losses or damages.
The amount of any Loss for which indemnification is provided under this
Article 7 shall be net of any amounts actually recovered by the Indemnified
Party under any insurance policies with respect to such Loss and shall be
(i) increased to take account of any net Tax cost (other than a reduction in Tax
basis as a result of Section 7.7) incurred by the Indemnified Party arising from
the receipt of indemnity payments hereunder (grossed up for such increase) and
(ii) reduced to take account of any net Tax benefit realized by the Indemnified
Party arising from the incurrence or payment of any such Loss, in each case when
and as such Tax cost or Tax benefit is actually realized through an increase or
reduction of Taxes otherwise due. For the avoidance of doubt, the parties agree
that "Loss" shall include any and all costs, expenses, losses, damages, claims,
and liabilities (including reasonable legal fees and expenses) incurred by
Purchaser and CompuCredit and their Affiliates and their respective officers,
directors, employees and permitted assigns as a result of claims of third
parties under the Securities Act of 1933, as amended, or the Securities Exchange
Act of 1934, as amended, or rules and regulations thereunder, to the extent
arising out of or resulting from any breach by Seller of its representations and
warranties made in Section 4.1(m) or Section 5.2(l) (any such Loss, a
"Securitization Loss"). For purposes of the preceding sentence and Section 7.12,
Merrill Lynch & Co. and its Affiliates, shall be deemed to be an Affiliate of
CompuCredit; provided, that the foregoing shall not constitute Merrill Lynch &
Co. or any of its Affiliates as an intended beneficiary of this Agreement.

        7.6    Procedures.    

(a)Notice of Claims. The parties agree that in case any claim is made or any
suit or action is commenced by any party that is not a party to this Agreement
or an Affiliate thereof with respect to Losses that may give rise to a right of
indemnification (a "Third Party Claim"), or any knowledge is received of a state
of facts which, if not corrected, may give rise to a right of indemnification,
for such party hereunder ("Indemnified Party") from the other party
("Indemnifying Party"), the Indemnified Party will give notice to the
Indemnifying Party as promptly as practicable after the receipt by the
Indemnified Party of notice or knowledge of such claim, suit, action or state of
facts. Notice to the Indemnifying Party under the preceding sentence shall be
given no later than fifteen (15) days after receipt by the Indemnified Party

37

--------------------------------------------------------------------------------

of service of process in the event a suit or action has commenced or thirty
(30) days under all other circumstances. The failure to give prompt notice shall
not relieve an Indemnifying Party of its obligation to indemnify except to the
extent the Indemnifying Party is prejudiced by such failure. Such notice shall
describe in reasonable detail the issue that has or may result in
indemnification pursuant to Section 7.3 or 7.4. The Indemnified Party shall
(i) provide to the Indemnifying Party copies of all notices and documents
(including court papers) received by the Indemnified Party relating to any Third
Party Claim that are not separately addressed to the Indemnifying Party and
(ii) make available to the Indemnifying Party and its counsel and accountants at
reasonable times and for reasonable periods, during normal business hours, all
books and records of the Indemnified Party relating to any Third Party Claim or
other claim for indemnification, and each party hereunder will render to the
other such assistance as it may reasonably require of the other in order to
insure prompt and adequate defense of any suit, claim or proceeding based upon a
state of facts which may give rise to a right of indemnification hereunder.


The Indemnifying Party shall have the right to defend, compromise and settle any
Third Party Claim in the name of the Indemnified Party to the extent that the
Indemnifying Party may be liable to the Indemnified Party in connection
therewith. The Indemnifying Party shall notify the Indemnified Party within ten
(10) Business Days of having received written notice pursuant to this
Section 7.6(a) of the Third Party Claim whether the Indemnifying Party elects to
assume the defense of any such Third Party Claim and employ counsel, provided
that the Indemnified Party does not object to such counsel in a reasonable
exercise of its discretion. The Indemnified Party shall have the right to employ
its own counsel if the Indemnifying Party so elects to assume such defense, but
the fees and expenses of such counsel shall be at the Indemnified Party's
expense, unless (i) the employment of such counsel shall have been authorized in
writing by the Indemnifying Party; (ii) the Indemnifying Party shall not have
employed counsel to take charge of the defense of such action prior to or
promptly after electing to assume the defense thereof, or (iii) in the
reasonable judgment of counsel to the Indemnified Party, as evidenced in
writing, there is a reasonable basis for a possible conflict of interest between
the Indemnified Party and the Indemnifying Party or there are defenses available
to the Indemnified Party which are different from or additional to those
available to the Indemnifying Party (in which case the Indemnifying Party shall
not have the right to direct the defense of such action on behalf of the
Indemnified Party), in any of which events said reasonable fees and expenses
shall be borne by the Indemnifying Party.

(b)Settlement of Claims. The Indemnified Party may at any time notify the
Indemnifying Party of its intention to settle or compromise any claim, suit or
action against the Indemnified Party (without the consent of the Indemnifying
Party) in respect of which indemnification payments may be sought from the
Indemnifying Party hereunder, provided that the Indemnifying Party shall have no
liability in respect of such settled or compromised claim, suit or action.
Except to the extent provided in the preceding sentence, the Indemnified Party
may not settle or compromise any claim, suit or action against the Indemnified
Party without the consent of the Indemnified Party, which consent shall not be
unreasonably withheld.

38

--------------------------------------------------------------------------------





(c)Time Limits. Any claims for indemnity pursuant to Section 7.3(i) or (ii) or
7.4(i) or (ii) may be made for a period of two (2) years following the Closing
Date; provided, however, to the extent a claim for indemnity pursuant to
Section 7.3 has been made as a result of Securitization Losses, such claim may
be made for a period of four (4) years following the Closing Date.
Notwithstanding the preceding sentence, any covenant, agreement, representation
or warranty shall be deemed to survive the time at which it otherwise would have
terminated pursuant to this Section 7.6(c) solely for the purpose of resolving
any claim with respect to which the Indemnified Party has submitted, in
accordance with this Article 7, notice of the breach thereof or of the third
party claim giving rise to such right to indemnity prior to such time.

(d)Subrogation. The Indemnifying Party shall be subrogated to any claims or
rights of the Indemnified Party as against any other persons with respect to any
amount paid by the Indemnifying Party under this Article 7. The Indemnified
Party shall cooperate with the Indemnifying Party, at the Indemnifying Party's
expense, in the assertion by the Indemnifying Party of any such claim against
such other persons.

        7.7    Treatment of Indemnification.    CompuCredit and Purchaser and
Seller agree that, for purposes of computing the amount of any indemnification
payment under this Article 7, any such indemnification payment shall be treated
as an adjustment to the Purchase Price for all Tax purposes.

        7.8    Exclusive Recourse to CompuCredit.    The parties acknowledge
that notwithstanding the use of the term "Purchaser" in various provisions of
this Agreement, Columbus Bank and Trust Company, as Purchaser, shall have no
liability or obligation of any type or nature to Seller arising under any
provision of this Agreement, including but not limited to any breach of any
representation, warranty or covenant of Purchaser. Seller acknowledges that
Seller shall not have, and hereby waives, any claim whatsoever against Purchaser
for any such breach or alleged breach and that Seller's sole recourse for
purposes of enforcing any provision of this Agreement shall be solely to
CompuCredit. Notwithstanding the foregoing, Seller may seek injunctive relief
from any court of competent jurisdiction requiring the specific performance by
Purchaser of its obligation pursuant to Section 2.1 to acquire the Acquired
Assets on the Closing Date. To the extent a payment obligation arises with
respect to Purchaser hereunder, Purchaser directs CompuCredit to pay such
obligation directly to Seller.

        7.9    Providian Financial Corporation Guaranty.    Providian Financial
Corporation unconditionally guarantees the prompt and complete financial and
performance obligations, whether now in existence or hereafter arising, of
Seller to Purchaser or CompuCredit and their Affiliates and their respective
officers, directors, employees and permitted assigns arising out of or under
this Agreement, the Interim Servicing Agreement and the Related Agreements, from
the date hereof until the completion of the merger between Providian National
Bank and Seller. Upon the completion of the merger of Providian National Bank
and Seller, Providian National Bank, as the surviving entity, will assume all of
the financial and performance obligations of Seller under this Agreement, the
Interim Servicing Agreement and the Related Agreements.

        Providian Financial Corporation may not assign its rights nor delegate
its obligations under this Agreement, the Interim Servicing Agreement and the
Related Agreements, in whole or in part, without prior written consent of
Purchaser and CompuCredit, and any purported assignment or delegation absent
such consent is void.

        7.10    CompuCredit Corporation Guaranty.    CompuCredit Corporation
unconditionally guarantees the prompt and complete financial and performance
obligations, whether now in existence or hereafter arising, of Purchaser and
CompuCredit to Seller and its Affiliates and their respective officers,
directors, employees and permitted assigns arising out of or under this
Agreement, the Interim Servicing Agreement and the Related Agreements from the
date hereof until the second anniversary of the Closing Date.

39

--------------------------------------------------------------------------------


        CompuCredit Corporation may not assign its rights nor delegate its
obligations under this Agreement, the Interim Servicing Agreement and the
Related Agreements, in whole or in part, without prior written consent of
Seller, and any purported assignment or delegation absent such consent is void.

        7.11    Class Action Litigation.    Notwithstanding any other provision
of this Agreement or the Related Agreements to the contrary, (i) Seller shall
retain all liabilities in respect of the Class Action Litigation; (ii) Purchaser
and CompuCredit and their Affiliates shall have no liability to any person, firm
or entity in respect of the Class Action Litigation; (iii) the rights of
Purchaser and CompuCredit and their Affiliates regarding the Class Action
Litigation shall not be subject to any restrictions, time limits or caps,
contained in any of the indemnification provisions of this Agreement or the
Related Agreements; and (iv) Seller shall be liable to and shall indemnify,
defend and hold Purchaser and CompuCredit and their Affiliates, harmless from
and against any and all loss, liability, damage, costs and expenses, including
without limitation, any attorneys' fees (including, without limitation, those
incurred to enforce the rights hereunder against another party hereto),
disbursements and court costs, in each case reasonably incurred by Purchaser or
CompuCredit and their Affiliates arising from or relating to the Class Action
Litigation; provided, however, that Seller shall have no obligation to indemnify
Purchaser or CompuCredit for any liability with respect to the Class Action
Litigation to the extent that such liability results from actions of Purchaser
or CompuCredit after the Closing Date.

        7.12    Exclusive Remedy.    Indemnification under the provisions of
Sections 7.3 through this Section 7.12 shall constitute the sole and exclusive
remedy of the parties hereto with respect to any loss, liability, damage, costs
and expenses, including without limitation any attorneys' fees (including
without limitation, those incurred to enforce the rights hereunder against
another party hereto), disbursements and court costs incurred in connection with
any claims asserted or made by a bonafide third party not a party or an
Affiliate of a party hereto, whether any of the foregoing shall be considered a
Loss or otherwise. For the avoidance of doubt, (i) any Securitization Loss shall
be subject to the exclusivity provisions set forth in this Section 7.12; and
(ii) neither Purchaser or CompuCredit and any Affiliate, on the one hand, nor
Seller and any Affiliate, on the other, shall be entitled to reimbursement for
any Losses to the extent such party has been compensated for such Losses by the
payment of contractual damages under this Agreement. For the avoidance of doubt,
no indemnification shall be available for any contractual damages or loss which
does not constitute a Loss. The parties agree that this Article 7 and
Section 9.12 shall be implemented fairly and equitably so as to avoid the double
payment or failure to pay any amount which would result in the unjust enrichment
of any party or their Affiliates pursuant to the terms hereof.

ARTICLE 8

TERMINATION

        8.1    Termination By Either Party.    Each party to this Agreement
shall take all commercially reasonable actions to ensure the consummation of the
transactions contemplated hereby. Anything contained in this Agreement to the
contrary notwithstanding, this Agreement may be terminated prior to the Closing
Date:

(a)by either Purchaser or CompuCredit, on the one hand, or Seller, on the other
hand, if the other has breached any of its representations, warranties,
covenants or undertakings contained herein, which breach, individually or in the
aggregate, would cause the conditions set forth in Section 6.1(d) or 6.1(e) (in
the case of a breach by Seller) or Section 6.2(d) or 6.2(e) (in the case of a
breach by Purchaser or CompuCredit) to not be satisfied, and which breach has
not been or cannot be cured prior to the fifth business day after the date on
which written notice of such breach is given to the party committing such
breach, unless such breach has been waived by the non-breaching parties;

40

--------------------------------------------------------------------------------

(b)by the mutual written consent of the parties;

(c)by any of CompuCredit, Purchaser or Seller if the Closing Date has not
occurred by August 18, 2003, or if the sole outstanding condition to closing
pursuant to Sections 6.1 and 6.2 as of such date is FDIC approval of the
transaction, by September 15, 2003, except to the extent the failure to close
arises out of, or results from, a material breach by the party seeking to
terminate this Agreement of any representation, warranty or covenant of such
party contained herein;

(d)by either Purchaser or CompuCredit, if the Seller has provided to Purchaser
or CompuCredit notice that the Board of Directors of Seller or the Board of
Directors of Providian Financial Corporation shall have determined, in
consultation with outside legal counsel, that failure to terminate this
Agreement would be inconsistent with the proper exercise of the fiduciary duties
of the Board of Directors of Seller or the Board of Directors of Providian
Financial Corporation;

(e)by either Purchaser or CompuCredit, if the Seller has provided to Purchaser
or CompuCredit notice of its intention to take any action pursuant to the
proviso in Section 9.10(a) or if the Seller takes any such action without
providing Purchaser with prior written notice; or

(f)by Seller or Purchaser, if at any time it has received a final indication
from any of its banking regulators that the condition set forth in
Section 6.2(h) is not capable of being satisfied.

        8.2    Effect of Termination.    In the event that this Agreement shall
be terminated pursuant to this Article 8, all further obligations of the parties
under this Agreement (other than Sections 5.1(c), 5.1(d), 8.3, 9.6 and 9.10)
shall be terminated without further liability of any party to the other,
provided that nothing herein shall relieve any party from liability for its
breach of this Agreement.

        8.3    Expense Reimbursement.    Except as provided in the first proviso
of this sentence, in the event that this Agreement is terminated by Purchaser or
CompuCredit pursuant to Section 8.1(a), (c), (d), or (e), Seller shall promptly
pay to Purchaser and CompuCredit their Fees and Expenses incurred prior to
termination of this Agreement; provided, that a termination by Purchaser
pursuant to Section 8.1(a) as a result of the failure of CompuCredit to comply
or perform with its obligations, covenants and agreements which failure causes
the condition set forth in Section 6.1(d) not to be satisfied shall be
considered a termination by Seller pursuant to Section 8.1(a) subject to the
next succeeding sentence; provided, further that Purchaser and CompuCredit shall
have provided a list of such expenses, documented to Seller's reasonable
satisfaction, at least ten days prior to the date of payment by Seller. In the
event that this Agreement is terminated by Seller pursuant to Section 8.1(a) or
(c), CompuCredit shall promptly pay to Seller its Fees and Expenses incurred
prior to termination of this Agreement; provided that Seller shall have provided
a list of such expenses, documented to CompuCredit's reasonable satisfaction at
least ten days prior to the date of payment by CompuCredit.

        8.4    Termination Fees.    In the event that CompuCredit is unable to
waive the condition to closing specified in Section 6.1(k) on or before July 28,
2003, CompuCredit will promptly pay to Seller an amount equal to $1,000,000 as
liquidated damages for loss of a bargain and not as a penalty. In the event that
CompuCredit is unable to waive the condition to closing specified in
Section 6.1(k) on or before August 18, 2003, CompuCredit will promptly pay to
Seller an amount equal to $2,000,000 as liquidated damages for loss of a bargain
and not as a penalty. In the event that CompuCredit waives such condition to
closing on or before the above-mentioned dates, and Seller does not consummate
the Closing due to the assertion of the condition to closing set forth in
Section 6.2(c), Seller will promptly pay to CompuCredit an amount equal to
$3,000,000 as liquidated damages for loss of a bargain and not as a penalty.

41

--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

        9.1    Survival of Representations and Warranties.    If a Closing
occurs, all representations, warranties, agreements and covenants set forth in
this Agreement shall survive for two years after the Closing Date; provided,
however, to the extent a claim for indemnity pursuant to Section 7.3 has been
made as a result of Securitization Losses, any representations, warranties,
agreements and covenants related thereto shall survive for four years after the
Closing Date. Notwithstanding the preceding sentence, any representation,
warranty, agreement or covenant shall be deemed to survive the time at which it
otherwise would have terminated pursuant to this Section solely for the purpose
of resolving any claim with respect to which an Indemnified Party has submitted,
in accordance with Article 7, notice of the breach thereof or of the third party
claim giving rise to such right to indemnity prior to such time of termination.
All of such representations, warranties, agreements and covenants will be
effective regardless of any investigation that any party has undertaken or
failed to undertake.

        9.2    Notices.    All notices and other communications by CompuCredit,
Purchaser or Seller hereunder shall be in writing to the other party and shall
be deemed to have been duly given when delivered in person or to an overnight
courier service, receipt requested, or sent via telecopy transmission, receipt
requested or when posted by the United States registered or certified mail, with
postage prepaid, addressed as follows:

If to Seller:   Providian Bank
5215 Wiley Post Way
Salt Lake City, Utah 84122
Attn: President
Fax Number: 801-359-7481
 
 
with a copy to:
 
 
Providian Financial Corporation
201 Mission Street
San Francisco, California 94105
Attn: General Counsel
Fax Number: 415-278-6144
If to Purchaser:
 
Columbus Bank and Trust Company
901 Front Avenue, Suite 202
Columbus, Georgia 31901
Attn: James R. Farrar, Risk Management
Fax Number: (706) 649-4808      

42

--------------------------------------------------------------------------------


copy to:
 
CompuCredit Acquisition Corporation
101 Convention Center Drive
Suite 850-15B
Las Vegas, NV 89109
Attn: Chief Financial Officer
Fax Number: (702) 598-3651
If to CompuCredit:
 
CompuCredit Acquisition Corporation
101 Convention Center Drive
Suite 850-15B
Las Vegas, NV 89109
Attn: Chief Financial Officer
Fax Number: (702) 598-3651

        or to such other addresses as a party may from time to time designate by
notice as provided herein, except that notices of change of address shall be
effective only upon actual receipt.

        9.3    Assignment; No Third Party Beneficiaries.    The rights of any
party under this Agreement shall not be assigned or transferred by any party
without the prior written approval of the other party hereto except as provided
in this Section 9.3. The parties hereto acknowledge that pursuant to the terms
of an affinity card agreement between Purchaser and CompuCredit, CompuCredit
will purchase an interest in the contract rights and receivables arising in the
Accounts and related assets purchased by Purchaser hereunder and assume all
obligations of Purchaser hereunder. CompuCredit shall be permitted to enforce
the rights of Purchaser and the obligations of Seller under this Agreement and
the Related Agreements. Each of CompuCredit and Purchaser may assign their
rights under this Agreement and the Related Agreements to an Affiliate of
Purchaser or CompuCredit, if such Affiliate agrees in writing to be bound by the
terms herein applicable to Purchaser or CompuCredit (as applicable) and provided
CompuCredit agrees to remain liable hereunder and thereunder. Seller
acknowledges that CompuCredit intends to sell all or substantially all of the
Acquired Assets to a special purpose entity in connection with the Interim
Securitization and the Securitization, which special purpose entity may further
transfer the Acquired Assets, and that CompuCredit and such special purpose
entity intend to make representations and warranties in connection with the
Interim Securitization and the Securitization that rely upon Seller's
representations, warranties and covenants in this Agreement. With the prior
written approval of Purchaser and CompuCredit (which approval may not be
unreasonably withheld), Seller may assign its rights under this Agreement and
the Related Agreements to an Affiliate or a third party, if such Affiliate or
third party agrees in writing to be bound by the terms herein applicable to
Seller and provided Seller agrees to remain liable hereunder and thereunder.
Seller may assign its rights under this Agreement and the Related Agreements to
a wholly-owned subsidiary, if such wholly-owned subsidiary agrees in writing to
be bound by the terms herein applicable to Seller and provided Seller agrees to
remain liable hereunder and thereunder. Any attempt by any party to assign or
transfer this Agreement contrary to the terms and conditions of this Section
shall be null and void. Each party to this Agreement intends that this Agreement
will not create any right or cause of action in any person other than the
signatories hereto and their respective Affiliates and permitted assigns;
provided, however, that any claims of any such parties shall only be brought by
the signatories hereto.

        9.4    Entire Agreement.    This Agreement, together with the exhibits
to this Agreement, constitutes the entire agreement by the parties and
supersedes any other agreement, whether written or oral, that may have been made
or entered into between Seller on the one hand and Purchaser or CompuCredit on
the other hand (or by any officer or officers of Seller on the one hand and
Purchaser on the other hand) relating to the matters contemplated hereby.

        9.5    Amendments and Waivers.    This Agreement may be amended, amended
and restated, modified, superseded, or canceled, and any of the terms,
representations, warranties or covenants

43

--------------------------------------------------------------------------------


hereof may be waived, only by written instrument executed by each of the parties
or, in the case of a waiver, by the party waiving compliance. In the course of
the planning and coordination of this Agreement, written documents have been
exchanged between the parties. Such written documents shall not be deemed to
amend or supplement this Agreement. The failure of any party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by any party of any
condition or of any breach of any term, representation, warranty or covenant
under this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any other condition or of any breach of any other term, representation,
warranty or covenant under this Agreement.

        9.6    Expenses.    Except as otherwise provided herein, the parties
will each bear their own legal, accounting and other costs in connection with
the transactions herein, including taxes, if any, which are imposed upon a party
attributable to its activities hereunder, unless otherwise specified in this
Agreement.

        9.7    Captions; Counterparts.    The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. This
Agreement may be executed in two or more counterparts, each of which shall be an
original, but all of which together shall constitute one and the same
instrument.

        9.8    Governing Law.    THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK.

        9.9    Severability.    If any provision of this Agreement or portion
thereof is held invalid, illegal, void or unenforceable by reason of any rule of
law, administrative or judicial provision or public policy, such provision shall
be ineffective only to the extent invalid, illegal, void or unenforceable, and
the remainder of such provision and all other provisions of this Agreement shall
nevertheless remain in full force and effect.

        9.10    No-Shop Provision.    

(a)In consideration of the mutual covenants set forth herein and the willingness
of Purchaser to pursue the proposed transaction, Seller agrees that, through the
earlier of (i) September 15, 2003 and (ii) the date on which CompuCredit
notifies Seller, in writing, of its intention not to continue to pursue the
proposed transaction (the "No-Shop Period"), neither Seller nor any director,
officer, employee, stockholder or agent of Seller will, directly or indirectly,
solicit, initiate, entertain or encourage any proposals or offers from any third
party relating to the acquisition of any of the Acquired Assets ("Alternative
Transaction"), or participate in any discussions regarding, or furnish to any
person any information with respect to, any such transaction; provided that
nothing contained in this Agreement shall prevent Seller or its Board of
Directors, after providing prior written notice to Purchaser and CompuCredit of
its intent to take such action, from (A) providing information in response to a
request therefor by a Person who has made an unsolicited bona fide written
proposal for an Alternative Transaction or (B) engaging in any negotiations or
discussions with any Person who has made an unsolicited bona fide written
proposal for an Alternative Transaction, in each case if and only to the extent
that the Board of Directors of Seller shall have determined, in consultation
with its outside legal counsel, that failure to take such action would be
inconsistent with the proper exercise of the fiduciary duties of the Board of
Directors of Seller.

(b)Seller will promptly inform Purchaser and CompuCredit in writing of any third
party written inquiries or proposals received by Seller during the No-Shop
Period. Such notification shall

44

--------------------------------------------------------------------------------

not be required to include the identity of the third party making such inquiry
or proposal or the principal terms of such inquiry or proposal.

(c)The covenants in this Section 9.10 will apply to any and all discussions in
which Seller is currently involved with third parties. The covenants in this
Section 9.10 will expire in the event that the parties have not consummated the
transactions contemplated hereby on or before September 15, 2003.

(d)Notwithstanding the foregoing, the above references to September 15, 2003,
shall be deemed to refer to the earlier of the date of termination of this
Agreement or September 15, 2003, in the event that this Agreement is terminated
pursuant to: (i) Section 8.1(a) due to a breach of this Agreement by Purchaser
or CompuCredit; (ii) Section 8.1(b); (iii) Section 8.1(c) unless the failure of
the Closing to occur by the date specified therein is due to the breach by
Seller of its obligations under this Agreement; or (iv) Section 8.1(f).

        9.11    No Consequential Damages.    No party hereto shall be liable
hereunder, whether under Article VII or otherwise, for any special, punitive, or
exemplary damages, or incidental or consequential losses, liabilities, damages,
costs or expenses, even if a party shall have been advised of the possibility
thereof. No loss, liability, damage, cost or expense shall be deemed to
constitute incidental or consequential damages solely as a result of the fact
that such loss, liability, damage, cost or expense constitutes a Securitization
Loss or arises under the Interim Securitization.

        9.12    Limitation of Specified Claims.    CompuCredit and Purchaser in
the aggregate, shall not be entitled to assert or receive damages for any claim
of whatever kind arising under this Agreement or the Related Agreements, which
damages in the aggregate exceed the Adjusted Purchase Price Amount, as defined
below; provided, however that the foregoing shall not limit the right of
CompuCredit or Purchaser to claim indemnification for Losses, which right of
indemnification shall be subject to the provisions of Article VII of this
Agreement, including the caps and thresholds contained in Section 7.3. Seller
shall not be entitled to assert or receive damages for any claim of whatever
kind arising under this Agreement or the Related Agreements, which damages in
the aggregate exceed the Adjusted Purchase Price Amount, as defined below;
provided, however that the foregoing shall not limit the right of Seller to
claim indemnification for Losses, which right of indemnification shall be
subject to the provisions of Article VII of this Agreement, including the caps
and thresholds contained in Section 7.4. "Adjusted Purchase Price Amount" shall
mean the Purchase Price, as adjusted and in effect pursuant to Section 3.7 of
this Agreement, less (i) the aggregate Repurchase Amount received by CompuCredit
or Purchaser for any Covered Accounts repurchased pursuant to Section 7.1, less
(ii) any proceeds received by CompuCredit, Merrill Lynch & Co. or their
respective Affiliates from any person other than a party hereto or Merrill
Lynch & Co. or an Affiliate of a party hereto or Merrill Lynch & Co. and other
than with respect to the Interim Securitization for the sale or transfer of all
or any portion of the Credit Card Receivables or the Accounts pursuant to a sale
thereof or through the Securitization of such interests. Neither Purchaser or
CompuCredit and any Affiliate, on the one hand, nor Seller and any Affiliate, on
the other, shall be entitled to reimbursement for any damages to the extent such
party has been compensated for such damages by the receipt of proceeds of
indemnification under this Agreement. Notwithstanding anything to the contrary
herein, this Section 9.12 is not intended to be and shall not be construed to be
in derogation of Section 7.12.

        9.13    Notice of Certain Disputes.    CompuCredit shall provide to
Seller, promptly after the filing or assertion thereof, written notice of any
matter or dispute between or involving CompuCredit, Merrill Lynch & Co, any
Affiliate of any of the foregoing, including any special purpose entity involved
in the Interim Securitization or Securitization, if such matter may reasonably
be expected to result in a claim under this Agreement or the Related Agreements.
CompuCredit shall keep Seller reasonably advised of each such matter or dispute
on an ongoing basis and shall diligently prosecute any action resulting from any
such matter or dispute.

45

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Seller, Purchaser and CompuCredit have caused this
Agreement to be duly executed as of the date first above written.

    PROVIDIAN BANK, Seller
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
COLUMBUS BANK AND TRUST COMPANY, Purchaser
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
COMPUCREDIT ACQUISITION CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

Acknowledged and Accepted solely with respect to Section 7.9

PROVIDIAN FINANCIAL CORPORATION
By:
 
 
 
     

--------------------------------------------------------------------------------

Name:
Title:    

Acknowledged and Accepted solely with respect to Section 7.10

COMPUCREDIT CORPORATION
By:
 
 
 
     

--------------------------------------------------------------------------------

Name:
Title:    

--------------------------------------------------------------------------------

EXHIBIT A

Credit Card Marks

        Pursuant to Section 2.4 of the Agreement, the following is a list of
Seller's Trademarks and Service Marks for licensed use by Purchaser:

•Providian National Bank

•Providian Bank

•Credit ProtectionSM

•BuySmart

•Destination Unlimited®

•Health Advantage

•MyCreditProfileSM

•Personal RegistrySM

•Premium PointsSM

A-1

--------------------------------------------------------------------------------



EXHIBIT B

Form of Interim Servicing Agreement

B-1

--------------------------------------------------------------------------------

EXHIBIT C

Form of Settlement Date Statement

This Settlement Date Statement (the "Statement") is being delivered by Providian
Bank ("Seller") to Columbus Bank and Trust Company ("Purchaser") and CompuCredit
Acquisition Corporation ("CompuCredit") pursuant to Section 3.5 of the Sale and
Purchase Agreement among Seller, Purchaser and CompuCredit dated as of
July     , 2003 (the "Purchase Agreement"). Capitalized terms used in this
Statement that are not otherwise defined are used as defined in the Purchase
Agreement.

        The payment to be made on the Settlement Date in connection with the
acquisition by Purchaser of the Acquired Assets is as follows:

1.   Aggregate Settlement Date Adjustment
Amount for the Accounts   $             


PROVIDIAN BANK
 
 
By:
 
 
 
     

--------------------------------------------------------------------------------

    Name:
Title:
Date:    
COLUMBUS BANK AND TRUST COMPANY
 
 
By:
 
 
 
     

--------------------------------------------------------------------------------

    Name:
Title:
Date:    
COMPUCREDIT ACQUISITION CORPORATION
 
 
By:
 
 
 
     

--------------------------------------------------------------------------------

    Name:
Title:
Date:    

C-1

--------------------------------------------------------------------------------

EXHIBIT D

Form of Valuation Date Statement

        This Valuation Date Statement (this "Statement") is being delivered by
Providian Bank ("Seller") to Columbus Bank and Trust Company ("Purchaser") and
CompuCredit Acquisition Corporation ("CompuCredit") pursuant to Section 3.3 of
the Sale and Purchase Agreement among Seller, Purchaser and CompuCredit dated as
of July     , 2003 (the "Purchase Agreement"). Capitalized terms used in this
Statement that are not otherwise defined are used as defined in the Purchase
Agreement.

        The Purchase Price and additional amounts and fees payable to Seller on
the Closing Date for the Acquired Assets are $                        , computed
in accordance with the terms of Section 2.3 of the Purchase Agreement, as
follows:

1.   Balance of Credit Card Receivables (excluding Credit Balances and excluding
Accrued Interest) as of the Cut-Off Time:   $                ×                  
=   $             
PLUS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2.
 
Accrued Interest as of the Cut-Off Time (see Attachment #1):
 
$             
 
×
 
             
 
=
 
$             
MINUS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3.
 
Unearned Annual Fees as of the Cut-Off Time:
 
$             
 
×
 
             
 
=
 
$             
MINUS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4.
 
Credit Balances on Accounts as of the Cut-Off Time:
 
 
 
 
 
 
 
 
 
$             
PLUS (OR MINUS)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5.
 
Aggregate Purchase Price Adjustment Amount for the Accounts:
 
 
 
$             
PLUS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6.
 
Additional Cost of Funds Amount (prior to adjustments for post-Cut-Off Time
activity):
 
 
 
 
 
          $                ×                   ×                   =  
$                                               


D-1

--------------------------------------------------------------------------------


PLUS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7.
 
Additional Servicing Amount (relating to servicing) (see Attachment #2):
 
 
 
 
 
 
 
 
 
$             
TOTAL AMOUNT PAYABLE ON THE CLOSING DATE:
 
 
 
 
 
$             


PROVIDIAN BANK
 
 
By:
 
 
 
     

--------------------------------------------------------------------------------

    Name:
Title:
Date:        
COLUMBUS BANK AND TRUST COMPANY
 
 
By:
 
 
 
     

--------------------------------------------------------------------------------

    Name:
Title:
Date:        
COMPUCREDIT ACQUISITION CORPORATION
 
 
By:
 
 
 
     

--------------------------------------------------------------------------------

    Name:
Title:
Date:        

D-2

--------------------------------------------------------------------------------

VALUATION DATE STATEMENT

ATTACHMENT #1

CALCULATION OF ACCRUED INTEREST

--------------------------------------------------------------------------------

Posting Date
  Interest (Fee)
Income
  Pro-Rata Days
Due To Seller
  Ratio Due To
Seller
  Amount Due
To Seller


--------------------------------------------------------------------------------

  6/2/03         29   0.935   $ —   6/3/03         28   0.903   $ —   6/4/03   $
1,476,000   27   0.871   $ 1,285,549   6/5/03   $ 1,338,545   26   0.839   $
1,122,650   6/6/03         25   0.806   $ —   6/9/03   $ 1,478,385   22   0.710
  $ 1,049,176 6/10/03   $ 1,349,343   21   0.677   $ 914,071 6/11/03   $ 630,334
  20   0.645   $ 406,667 6/12/03   $ 651,503   19   0.613   $ 399,308 6/13/03  
$ 1,381,098   18   0.581   $ 801,928 6/16/03   $ 1,521,809   15   0.484   $
736,359 6/17/03   $ 759,108   14   0.452   $ 342,823 6/18/03   $ 645,882   13  
0.419   $ 270,854 6/19/03   $ 676,488   12   0.387   $ 261,866 6/20/03   $
1,443,889   11   0.355   $ 512,348 6/23/03   $ 1,392,969   8   0.258   $ 359,476
6/24/03   $ 704,928   7   0.226   $ 159,177 6/25/03   $ 719,599   6   0.194   $
139,277 6/26/03         5   0.161   $ — 6/27/03   $ 1,070,486   4   0.129   $
138,127 6/30/03         1   0.032   $ —

--------------------------------------------------------------------------------

                  $ 8,899,657

--------------------------------------------------------------------------------

D-3

--------------------------------------------------------------------------------

VALUATION DATE STATEMENT

ATTACHMENT #2

Calculation Of Additional Servicing Amount

Additional Servicing Amount:

(1): Servicing Fees:

                  ×                 ×                 =   $              

PLUS

(2): Pass Through Costs:   $              

Means the following:

Post Charge-Off Fees:    Costs of collection including, but not limited to
agency commissions, attorney fees and commissions, court costs, consumer credit
counseling costs, and in-house recovery process costs.

Special Requests:    Any other special requests outside the normal course of
business including but not limited to all costs associated with the notification
of secured card customers as it relates to the release of the deposits, 50% of
the costs associated with notification of the discontinuance of membership
products and 50% of the costs associated with the final statementing of secured
card deposit accounts as it relates to the accounts that have to be manually
statemented, not to exceed $5,000.

D-4

--------------------------------------------------------------------------------




EXHIBIT E


Form of Assignment and Assumption Agreement


        THIS ASSIGNMENT AND ASSUMPTION AGREEMENT, as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof (the "Agreement"), dated as of the            day
of                        , is made by and among Providian Bank, a Utah
industrial loan corporation ("Seller"), Columbus Bank and Trust Company, a
state-chartered bank ("Purchaser") and CompuCredit Acquisition Corporation, a
Nevada corporation ("CompuCredit"), pursuant to that certain Sale and Purchase
Agreement dated as of July     , 2003 ("Purchase Agreement") among Seller,
Purchaser and CompuCredit.

1.Definitions. Capitalized terms contained in this Agreement that are not
otherwise defined in this Agreement shall have the respective meanings assigned
to such terms in the Purchase Agreement.

2.Assignment of Acquired Assets. For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller hereby,
effective as of the Cut-Off Time, sells, conveys, assigns and transfers to
Purchaser, all of Seller's right, title and interest in, to and under the
Acquired Assets as provided in the Purchase Agreement.


On or after the date hereof, Seller shall, to the extent of its obligations
under the Purchase Agreement, (i) give such further assurances to Purchaser,
execute, acknowledge and deliver all such acknowledgements and other instruments
and take such further action as may be reasonably necessary or appropriate to
fully and effectively carry out the transactions contemplated hereby; and
(ii) use its reasonable best efforts to assist Purchaser and CompuCredit in, and
take such action as may reasonably be necessary to effect, the orderly
transition of the operations and servicing, relating to the Acquired Assets by
the Conversion Date.

3.Assumption of Liabilities. For good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Purchaser hereby, effective as
of the Cut-Off Time, assumes and agrees to perform and discharge the Purchaser
Obligations.

4.Power of Attorney. Effective upon the date hereof and thereafter, Seller
hereby irrevocably names, constitutes, and appoints Purchaser its duly
authorized attorney and agent with full power and authority to endorse in
Seller's name, any checks relating to the Accounts, including any Excluded
Amount transferred to Purchaser until each Excluded Account is transferred back
to Sellers. Purchaser may exercise its powers hereunder through such officers,
agents, employees, representatives and other designees as Purchaser may select.

5.Amendments and Waivers. None of the terms or provisions of this Agreement may
be waived, altered, modified or amended except by an instrument in writing duly
executed by Seller, CompuCredit and Purchaser.

6.Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the respective successors and permitted assigns of Seller,
CompuCredit and Purchaser under the Purchase Agreement.

7.Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York.

8.Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same instrument. Counterparts of this Agreement may be executed and
delivered by facsimile transmission.

[Signature page follows.]

E-1

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to
be duly executed as of the date first above written.

    PROVIDIAN BANK, Seller
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
COLUMBUS BANK AND TRUST COMPANY, Purchaser
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
COMPUCREDIT ACQUISITION CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:

E-2

--------------------------------------------------------------------------------




EXHIBIT F


        Documents, Files and/or Notebooks Produced by Providian Bank for Legal
Due Diligence (as coded and categorized by Providian Bank):

Binder Number


--------------------------------------------------------------------------------

  Binder Title/Description


--------------------------------------------------------------------------------

1)   A1   Retention Fulfillment 2002-2003 "Snapshots"
2)
 
A2
 
Statement Inserts
3)
 
A3
 
Rollout 27                 •  Solicitations                 •  Scripts          
      •  Fulfillment Package
4)
 
A4
 
Rollout 28                 •  Solicitations                 •  Scripts          
      •  Fulfillment Package
5)
 
A5
 
Membership Products Scripts 2001
6)
 
A6
 
Membership Products Scripts 2002
7)
 
A7
 
Membership Products Scripts 2003
8)
 
A8
 
Providian Bank Preliminary Legal Due Diligence Materials
9)
 
A22
 
Providian Bank Credit Policy
10)
 
A23
 
Providian Collections Policy
11)
 
A24
 
HelpNet—Customer Sales and Service Procedures
12)
 
A25
 
Fraud Scripts
13)
 
A26
 
Various         1.   Middle/Standard Total Systems Payment Routine         2.  
Total Systems Collection Payment Hierarchy         3.   Providian Bank:
June 2003 Change in Terms Examples         4.   Providian Change in Terms
Chronology Dec 2001—Jan 2003         5.   Providian Bank Market Map for Apr 2003
        6.   Summary of 2001 Customer Management Offers         7.   Providian
Bank: Historical Financial Performance Jan 2002—May 2003         8.   Adverse
Action Letters         9.   PB Combined Savings & Credit Statement         10.  
Extended Warranty Example with Gresham Group as Vendor         11.   Secured
Card Account Origination Material         12.   Providian Bank Fraud Charge-Off
December 2002-May 2003         13.   Line Increase         14.   June 03 CIT
Currency Change         15.   Current Currency Exchange         16.   Marketing
Presentation         17.   PB June 2003 CIT         18.   Statement Example:
General         19.   Statement Example: Foreign Exchange         20.  
Statement Example: Cash Advance                  


F-1

--------------------------------------------------------------------------------

        21.   Visa Classic/Mastercard Premiumcard PB Account Agreement        
22.   2001 PB Account Agreements         23.   2001 PB CITs
14)
 
A27
 
Various         1.   Providian Bank—Customer Relations Complaints         2.  
Customer Complaints Procedures         3.   Customer Complaints Procedures of
3rd Party Vendors         4.   Providian Bank—Customer Relations Complaints 2001
15)
 
A28
 
Membership Products—Welcome Kits
16)
 
A29
 
New Hire—Training
17)
 
A30
 
Customer Service
18)
 
A31
 
Customer Service Batch #1
19)
 
A32
 
Customer Service Batch #2 (Volume 1)
20)
 
A33
 
Customer Service Batch #2 (Volume 2)
21)
 
A34
 
Customer Service Scripts
22)
 
A35
 
Collections—Policies and Procedures

Documents Produced by Providian (provided separately to CompuCredit).

        1)    Change in Terms Notices.

        2)    The historical and current data received on the following CDs
representing the accounts to be purchased:

(a)PB DILIGENCE DATA—(HST200105-HST200208), DISK 1 of 2

(b)PB DILIGENCE DATA—(HST200204-200305), SNAP, CO, TRAN), DISK 2 OF 2


Contain monthly (from 05/2001 - 05/2003) financial performance history at the
individual account level for accounts being purchased. This historical
information accurately represents the historical information residing on the
system of record TSYS Masterfile and Transaction tapes that will be provided by
TSYS.

(c)PB CIT HISTORY—Contains historical (24 months) account level change in terms
information for accounts being purchased. Statement insert code, notification
date, and FRAAID are included.

(d)SAVINGS BALS (PB)—Contains account level information on secured accounts
being purchased. FRAAID, savings balance, and interest rate are listed for each
account.

(e)PVN HIST.DATA SUMMARY—Excel spreadsheet (Ajaxbacksummar_v3_toCCRT).xls);
contains summary financial performance from 02/2001 - 02/2003.

(f)AJAX SUMMARIES—Excel spreadsheet (Ajaxsummary200305 to CCRT.xls); contains
point in time (as of May 31, 2003) status and related account data for accounts
being purchased. Excel spreadsheet (AjaxPortfolioSummary to CCRT.xls) containing
monthly historical account level data by month and by cycle.

(g)PB REPRICE DATA + REVISED SUMMARY—Revised Summary: Excel spreadsheet
(AjaxPortfolioSummary_2.xls); contains summary financial performance from
01/2002 - 05/2003

F-2

--------------------------------------------------------------------------------

for accounts being purchased. PB Reprice Data: 25 files (05/2001 - 05/2003)
containing account level re-pricing indicators including date and type of
re-price.

(h)CD sent to credit bureau (Equifax) for score append—Contains correct
identification information (name, address, ssn, FRAAID) for the accounts being
purchased.

(i)PBP_NOTIF_062003.txt and PBP_NOTIF_062003.cport—Contains form numbers that
indicate the type pf terms changes made in June and also the FRAAID account
identifier.

3)    Analysis of Excluded Accounts in excel file
"AjaxExclusionsSum20030701.xls", Exclusion.zip file and Exclusion.csv file
illustrating the accounts and balances meeting the definition of Excluded
Accounts as of May 31, 2003.

4)    Summary of CIT Insert Codes.xls

5)    Memo describing Providian Bank's underwriting chronology from 4Q-1996.

6)    Power point presentation titled Due Diligence Presentation—June 26, 2003
provided in conjunction with due diligence conducted on June 26, 2003 including
presentations on Marketing, Fraud, Customer Service, Operations, Collections,
Acquisition and Customer Management Operations (provided, however, that the
Seller makes no representation or warranty with respect to plans, projections,
forecasts, estimates and other information not capable of factual determination
as of the date of production of such information).

7)    Spreadsheet titled "Bank Matrix" which includes the following:

(i)APR rate table

(ii)Min pay rate table

(iii)Cash adv rate table

(iv)Late fee rate table

(v)Credit rating tables

8)    Performance Based Pricing Document

9)    Documents describing Providian bank and agents and billing cycles

10)    TSYS Automatic Deduction Documentation

F-3

--------------------------------------------------------------------------------




EXHIBIT G


Additional representations and warranties of the Seller

Additional representations and warranties of the Seller pursuant to
Section 5.3(b):

1.    The complete and exact name of Seller is Providian Bank.

2.    The corporate identification number assigned to Seller by the Utah
Department of Corporation is 125450.

3.    The main office and state of organization of Seller is located in the
State of Utah.

4.    Seller's chief executive office is located at:

Providian Bank
5215 Wiley Post Way
Salt Lake City, Utah 84122

5.    Seller has one place of business.

6.    The Books and Records and the Cardholder List that are in the possession
or under the control of Seller are kept at Seller's chief executive office and
the servicing facilities of Seller and its affiliate servicer, Providian Bancorp
Services.

7.    There has not been any change in any of the foregoing representations
since May 31, 2003.

G-1

--------------------------------------------------------------------------------




EXHIBIT I


Form of Opinions of Counsel to Seller

Subject to customary assumptions, qualifications and limitations:

1.    Seller has been duly organized and is validly existing as an industrial
loan corporation in good standing under the laws of the State of Utah with full
power and authority (corporate and other) to execute, deliver and perform its
obligations under the Purchase Agreement and the execution, delivery and
performance of the Purchase Agreement has been duly authorized by all requisite
action of Seller. The Purchase Agreement has been duly executed and delivered by
Seller and, assuming that it is the valid and legally binding obligation of the
Purchasers, constitutes a valid and legally binding obligation of Seller,
enforceable against Seller in accordance with its terms, except as such
enforcement may be limited by applicable insolvency, receivership,
conservatorship or other laws, regulations and administrative orders affecting
the rights of creditors of industrial loan corporations and by general
principles of equity (regardless of whether enforcement is sought in equity or
at law).

2.    The execution, delivery and performance of all of Seller's obligations
under the Purchase Agreement does not conflict with, contravene, violate or
constitute a default under (i) the Articles of Association or the By-Laws of
Seller or (ii) any rule, law or regulation of any federal or Utah Governmental
Authority to which Seller is subject.

3.    No consent, approval, authorization, order, registration, or qualification
with any federal or Utah Governmental Authority is required in connection with
the execution and delivery by Seller of the Purchase Agreement and the
compliance by Seller with all of the provisions thereof, except for such as have
been obtained or made on or prior to the date hereof.

4.    It is our opinion that, should the FDIC be appointed as conservator or
receiver for Seller pursuant to Section 11(c) of the FDIA and if the matter were
properly briefed and presented to a federal court with jurisdiction over such
receivership or conservatorship, the court, exercising reasonable judgment after
full consideration of all relevant factors, would hold that a transfer of the
Credit Card Receivables by Seller to the Purchaser in the form and manner set
forth in the Agreement would constitute an absolute sale of the Credit Card
Receivables, rather than a borrowing by Seller secured by the Credit Card
Receivables, and thus such Credit Card Receivables would not be deemed to be
property of, or subject to reclamation or recovery by, the FDIC as conservator
or receiver for Seller.

I-1

--------------------------------------------------------------------------------




EXHIBIT J


Form of Opinion of Counsel to CompuCredit/Purchaser

Subject to customary assumptions, qualifications and limitations:

1.    CompuCredit/Purchaser has been duly organized and is validly existing in
good standing under the laws of the State of Nevada/Georgia with full power and
authority (corporate and other) to execute, deliver and perform its obligations
under the Purchase Agreement and the execution, delivery and performance of the
Purchase Agreement has been duly authorized by all requisite action of
CompuCredit/Purchaser. The Purchase Agreement has been duly executed and
delivered by CompuCredit/Purchaser and, assuming that it is the valid and
legally binding obligation of the Seller, constitutes a valid and legally
binding obligation of CompuCredit/Purchaser, enforceable against
CompuCredit/Purchaser in accordance with its terms, except as such enforcement
may be limited by applicable insolvency, receivership, conservatorship or other
laws, regulations and administrative orders affecting the rights of creditors
and by general principles of equity (regardless of whether enforcement is sought
in equity or at law).

2.    The execution, delivery and performance of all of CompuCredit/Purchaser's
obligations under the Purchase Agreement does not conflict with, contravene,
violate or constitute a default under (i) the Articles of Association or the
By-Laws of CompuCredit/Purchaser or (ii) any rule, law or regulation of any
federal or Nevada/Georgia Governmental Authority to which CompuCredit/Purchaser
is subject.

3.    No consent, approval, authorization, order, registration, or qualification
with any federal or Nevada/Georgia Governmental Authority is required in
connection with the execution and delivery by CompuCredit/Purchaser of the
Purchase Agreement and the compliance by CompuCredit/Purchaser with all of the
provisions thereof, except for such as have been obtained or made on or prior to
the date hereof.

J-1

--------------------------------------------------------------------------------




SCHEDULE 1.1(A)


DAILY SETTLEMENTS

Date:

 
  Activity

--------------------------------------------------------------------------------

  Cash
Settlement

--------------------------------------------------------------------------------

  Other Loan
Activity

--------------------------------------------------------------------------------

  Ending
Balance

--------------------------------------------------------------------------------

  Beginning Outstanding   xxx.xx           xxx.xx  
Purchases/Sales:
 
 
 
 
 
 
 
 
  Incoming Purchases   xxx.xx                 Less: Incoming Credits   (xx.xx )
            Net Purchases   xxx.xx   xxx.xx       xxx.xx  
Cash Advances:
 
 
 
 
 
 
 
 
  Incoming Cash Advances   xxx.xx               Cash Adv Regular Debits   xxx.xx
              Cash Adv Regular Credits   (xx.xx )             Cash Adv Balance
Transfers Debits   xxx.xx               Cash Adv Balance Transfers Credits  
(xx.xx )             Cash Adv Conv. Checks Debits   xxx.xx               Cash
Adv Conv. Checks Credits   (xx.xx )             Total Cash Advances   xxx.xx  
xxx.xx       xxx.xx  
Payment Allocation:
 
 
 
 
 
 
 
 
  Purchase Finance Charge   (xx.xx )             Cash Finance Charge   (xx.xx )
            Miscellaneous Charge   (xx.xx )             Purchase Principal  
(xx.xx )             Cash Advance Principal   (xx.xx )             Other
Payments   (xx.xx )             Total Payments   (xx.xx ) (xx.xx )     (xx.xx )
Payment Research
 
xxx.xx
 
xxx.xx
 
 
 
xxx.xx
 
Returned Payments
 
xxx.xx
 
xxx.xx
 
 
 
xxx.xx
 
Attorney NSF
 
xxx.xx
 
xxx.xx
 
 
 
xxx.xx
 
Chargebacks
 
(xx.xx
)
(xx.xx
)
 
 
(xx.xx
)
Representments
 
xxx.xx
 
xxx.xx
 
 
 
xxx.xx
 
Finance Charges:
 
 
 
 
 
 
 
 
  Finance Charges Purchases—Sys Gen   xxx.xx               Finance Charges Cash
Advances—Sys Gen   xxx.xx               Finance Charges—On Us—Debits   xxx.xx  
            Finance Charges—On Us—Credits   (xx.xx )               Less: Cycle
F/C on C/O's   (xx.xx )             Total Finance Charge   xxx.xx       xxx.xx  
xxx.xx  
Late Charges:
 
 
 
 
 
 
 
 
  Late Charges—Sys Gen   xxx.xx               Late Charges—On Us—Debits   xxx.xx
              Late Charges—On Us—Credits   (xx.xx )             Total Late
Charges   xxx.xx       xxx.xx   xxx.xx                      


S-1.1A-1

--------------------------------------------------------------------------------


Overlimit Fees:
 
 
 
 
 
 
 
 
  Overlimit—Sys Gen   xxx.xx               Overlimit—On Us—Debits   xxx.xx      
        Overlimit—On Us—Credits   (xx.xx )             Total Overlimit Fees  
xxx.xx       xxx.xx   xxx.xx  
Membership Fees (1yr):
 
 
 
 
 
 
 
 
  Membership—Sys Gen   xxx.xx               Membership—On Us—Debits   xxx.xx    
          Membership—On Us—Credits   (xx.xx )             Total Membership Fees
  xxx.xx       xxx.xx   xxx.xx  
Cash Advances Fees:
 
 
 
 
 
 
 
 
  CA Fees—Sys Gen   xxx.xx               CA Fees—On Us—Debits   xxx.xx          
    CA Fees—On Us—Credits   (xx.xx )             Total CA Fees   xxx.xx      
xxx.xx   xxx.xx  
Credit Protection (monthly):
 
 
 
 
 
 
 
 
  CP—Sys Gen   xxx.xx               CP—On Us—Debits   xxx.xx               CP—On
Us—Credits   (xx.xx )             Total CA Fees   xxx.xx       xxx.xx   xxx.xx  
NSF Convenience Checks:
 
 
 
 
 
 
 
 
  NSF Conv—On Us—Debits   xxx.xx               NSF Conv—On Us—Credits   (xx.xx )
            Total NSF Conv Checks   xxx.xx       xxx.xx   xxx.xx  
NSF Return Pmts:
 
 
 
 
 
 
 
 
  NSF Pmts—On Us—Debits   xxx.xx               NSF Pmts—On Us—Credits   (xx.xx )
            Total NSF Returned Payments   xxx.xx       xxx.xx   xxx.xx  
Balance Transfer/Line Increase/Upgrade Fees:
 
 
 
 
 
 
 
 
  BT—Sys Gen (Misc Charges)   xxx.xx               BT—On Us—Debits   xxx.xx    
          BT—On Us—Credits   (xx.xx )             Total BT Fees   xxx.xx      
xxx.xx   xxx.xx  
Home Protection Fees:
 
 
 
 
 
 
 
 
  HP—On Us—Debits   xxx.xx               HP—On Us—Credits   (xx.xx )            
Total HP Fees   xxx.xx       xxx.xx   xxx.xx  
Pay By Phone Fees:
 
 
 
 
 
 
 
 
  Pay By Phone—On Us—Debits   xxx.xx               Pay By Phone—On Us—Credits  
(xx.xx )             Total Pay By Phone Fees   xxx.xx       xxx.xx   xxx.xx    
                 

S-1.1A-2

--------------------------------------------------------------------------------


Point Fees (1yr):
 
 
 
 
 
 
 
 
  Point—On Us—Debits   xxx.xx               Point—On Us—Credits   (xx.xx )      
      Total Point Fees   xxx.xx       xxx.xx   xxx.xx  
Drive Pro/Destination Unlimited (1yr) Credits
 
xxx.xx
 
 
 
 
 
 
  Drive Pro/Destination Unlimited (1 yr) Debits   (xx.xx )             Total
Drive Pro/Destination Unlimited (1yr)   xxx.xx       xxx.xx   xxx.xx  
Credit Protection (1yr) Debits
 
xxx.xx
 
 
 
 
 
 
  Credit Protection (1yr) Credits   (xx.xx )             Total Credit Protection
(1yr)   xxx.xx       xxx.xx   xxx.xx  
Credit Protection (2yr) Debits
 
xxx.xx
 
 
 
 
 
 
  Credit Protection (2yr) Credits   (xx.xx )             Total Credit Protection
(2yr)   xxx.xx       xxx.xx   xxx.xx  
First Health Advantage (mo) Debits
 
xxx.xx
 
 
 
 
 
 
  First Health Advantage (mo) Credits   (xx.xx )             Total First Health
Advantage (mo)   xxx.xx       xxx.xx   xxx.xx  
First Health Advantage (1yr) Debits
 
xxx.xx
 
 
 
 
 
 
  First Health Advantage (1yr) Credits   (xx.xx )             Total First Health
Advantage (1yr)   xxx.xx       xxx.xx   xxx.xx  
Price Pro/Buy Smart (1yr) Debits
 
xxx.xx
 
 
 
 
 
 
  Price Pro/Buy Smart (1yr) Credits   (xx.xx )             Total Price
Pro/BuySmart (1yr)   xxx.xx       xxx.xx   xxx.xx  
Credit Bureau Registration Fee (1yr) Debits
 
xxx.xx
 
 
 
 
 
 
  Credit Bureau Registration Fee (1yr) Credits   (xx.xx )             Total
Credit Bureau Registration Fee (1yr)   xxx.xx       xxx.xx   xxx.xx  
Drive Pro—On Us—Debits
 
xxx.xx
 
 
 
 
 
 
  Drive Pro—On Us—Credits   (xx.xx )             Total DP monthly Fees   xxx.xx
      xxx.xx   xxx.xx  
Personal Registry Lifetime Debits
 
xxx.xx
 
 
 
 
 
 
  Personal Registry Lifetime Credits   (xx.xx )             Total Personal
Registry Lifetime   xxx.xx       xxx.xx   xxx.xx  
Personal Registry Lifetime (12mo) Debits
 
xxx.xx
 
 
 
 
 
 
  Personal Registry Lifetime (12mo) Credits   (xx.xx )             Total
Personal Registry Lifetime (12mo)   xxx.xx       xxx.xx   xxx.xx  
Personal Registry Lifetime (24mo) Debits
 
xxx.xx
 
 
 
 
 
 
  Personal Registry Lifetime (24mo) Credits   (xx.xx )             Total
Personal Registry Lifetime (24mo)   xxx.xx       xxx.xx   xxx.xx  
Personal Registry Lifetime (3yr) Debits
 
xxx.xx
 
 
 
 
 
 
  Personal Registry Lifetime (3yr) Credits   (xx.xx )             Total Personal
Registry Lifetime (3yr)   xxx.xx       xxx.xx   xxx.xx  
Personal Registry (1yr) Debits
 
xxx.xx
 
 
 
 
 
 
  Personal Registry (1yr) Credits   (xx.xx )             Total Personal Registry
(1yr)   xxx.xx       xxx.xx   xxx.xx                      


S-1.1A-3

--------------------------------------------------------------------------------


Credit Bureau (mo)—On Us—Debits
 
xxx.xx
 
 
 
 
 
 
  Credit Bureau (mo)—On Us—Credits   (xx.xx )             Total Credit Bureau
Registration Fee (mo)   xxx.xx       xxx.xx   xxx.xx  
Rebates:
 
 
 
 
 
 
 
 
  Discount Taken   (xx.xx )             Rebate—On Us—Debits   —              
Rebate—On Us—Credits   —               Total Rebates   (xx.xx )     (xx.xx )
(xx.xx )
Other Statement Fee
 
xxx.xx
 
 
 
xxx.xx
 
xxx.xx
  Other Stop Payment Fee   xxx.xx       xxx.xx   xxx.xx   Other Additional Card
Fees   xxx.xx       xxx.xx   xxx.xx   Other Express Postage Fee   xxx.xx      
xxx.xx   xxx.xx   Other Attorney Fee   xxx.xx       xxx.xx   xxx.xx   Other Misc
Fee   xxx.xx       xxx.xx   xxx.xx  
Losses:
 
 
 
 
 
 
 
 
  Principal Chargeoff   (xx.xx )     (xx.xx ) (xx.xx ) F/C Chargeoff   (xx.xx )
    (xx.xx ) (xx.xx ) Fees Chargeoff   (xx.xx )     (xx.xx ) (xx.xx ) Pre
Chargeoff Settlement   (xx.xx )     (xx.xx ) (xx.xx ) Small Balance Write-Off  
(xx.xx )     (xx.xx ) (xx.xx ) Fraud Losses   (xx.xx )     (xx.xx ) (xx.xx )
Other Write-Offs   (xx.xx )     (xx.xx ) (xx.xx )
Recoveries:
 
 
 
 
 
 
 
 
  Credit C/O Activity   xxx.xx                 Less: Post C/O Settlements  
(xx.xx )             Total C/O Credit Activity   xxx.xx       xxx.xx   xxx.xx  
Debit C/O Activity
 
(xx.xx
)
 
 
 
 
 
    Less: Cycled F/C   xxx.xx               Total C/O Debit Activity   (xx.xx )
    (xx.xx ) (xx.xx )
Security Balance Transfers
 
xxx.xx
 
 
 
xxx.xx
 
xxx.xx
 
Other:
 
 
 
 
 
 
 
 
  Product Balance Transfers/Flips   xxx.xx   xxx.xx       xxx.xx   Bank To Bank
Transfers   xxx.xx   xxx.xx       xxx.xx   NoPost Corrections   xxx.xx   xxx.xx
      xxx.xx   Bank Charges   xxx.xx       xxx.xx   xxx.xx   Other (Cash)  
xxx.xx   xxx.xx       xxx.xx  
Additional Key Codes
 
 
 
 
 
 
 
 
  Debits   xxx.xx       xxx.xx   xxx.xx   Credits   (xxx.xx )     (xxx.xx )
(xxx.xx )
ZeroFill Debits
 
xxx.xx
 
 
 
 
 
 
  ZeroFill Credits   (xxx.xx )             Total ZeroFill   xxx.xx       xxx.xx
  xxx.xx  
Net Change in Loans
 
 
 
 
 
 
 
xxx.xx
 
Final Outstanding from AGT
 
xxx.xx
 
 
 
 
 
xxx.xx
                     

S-1.1A-4

--------------------------------------------------------------------------------


Final Outstanding Calculated
 
xxx.xx
 
 
 
 
 
xxx.xx
  Difference   —           —  
Bank To Bank Transfers
 
—
 
 
 
 
 
 
 
Outstanding Credit Balances
 
(xxx.xx
)
 
 
 
 
(xxx.xx
) Outstanding Purchase Principal   xxx.xx           xxx.xx   Outstanding C/A
Principal   xxx.xx           xxx.xx   Outstanding Purchase F/C   xxx.xx        
  xxx.xx   Outstanding Cash Advance F/C   xxx.xx           xxx.xx   Outstanding
Misc   xxx.xx           xxx.xx   Total Ending Outstanding   xxx.xx          
xxx.xx   Difference   —           —  
Interchange:
 
 
 
 
 
 
 
 
  Interchange Income—Visa/MasterCard   (xxx.xx )             Visa Fees          
        MasterCard Fees                     Net Interchange   (xxx.xx ) (xxx.xx
)        
Net Settlement (To)/From Purchaser
 
 
 
xxx.xx
 
 
 
 
 

S-1.1A-5

--------------------------------------------------------------------------------




SCHEDULE 4.1(h-1)


Form of Cardholder Agreement

Attached hereto are representative forms of Cardholder Agreements for the
Accounts.

S-4-(h-1)

--------------------------------------------------------------------------------




SCHEDULE 4.1(h-2)


Form of Periodic Statement

Attached hereto are representative forms of periodic statements for the
Accounts.

S-4-1(h-2)

--------------------------------------------------------------------------------




SCHEDULE 4.1(m)


Accounts Tape

(delivered separately to Purchaser and CompuCredit)

(1) Masterfile Accounts Tape as of May 31, 2003

(2) Daily and Monthly Masterfile and Transaction Tapes from May 31, 2003 through
Conversion Date containing monetary and non-monetary transactions at the account
level

(3) Monthly Masterfile and Transaction Tapes dates 24 months prior to and
including May 31, 2003

S-4.1(m)

--------------------------------------------------------------------------------




SCHEDULE 4.1(n)


List of Benefit Agreements

Set forth on this Schedule 4.1(n) is a list of the Benefit Agreements made
available by Seller to the holders of the Accounts. Representative terms and
conditions were previously made available to the Purchasers.

Benefit Agreement

--------------------------------------------------------------------------------

  Effective Date of Cancellation


--------------------------------------------------------------------------------

Credit ProtectionSM   October 31, 2003
BuySmart
 
August 31, 2003
Destination Unlimited®
 
August 31, 2003
Health Advantage
 
August 31, 2003
MyCreditProfileSM
 
August 31, 2003
Personal RegistrySM
 
August 31, 2003
Premium PointsSM
 
August 31, 2003
Hospital Accident Plan
 
August 31, 2003
AD&D
 
The end of the first cycle following the Closing Date

S-4.1(n)

--------------------------------------------------------------------------------




SCHEDULE 4.1(s)


List of Credit Ratings and Collection Status Codes

Attached hereto are the current credit scores and account status definitions for
the Accounts. The list of credit scores is subject to periodic changes, and
updated lists of credit scores will be provided to Purchaser upon request or
when otherwise available.

Isolated, de minimis errors in recording collection status codes may occur on
certain Accounts.

Collection Status Codes

A = Employee Acct., Past Due
B = Employee Acct., Overlimit
F = Past Due 1-30
G = Past Due 31-60
H = Past Due 61-90
I = Past Due 91-120
J = Past Due 121-150
K = Past Due 151-180
L = Past Due 181+
N = Account Current and Credit Score > 3999 (Turbo)
P = Charged Off
R = Overlimit 0%—9.99%
S = Overlimit 10%—15.99%
T = Overlimit 16%—25.99%
U = Overlimit 26%—50.99%
V = Overlimit 51%—75.99%
W = Overlimit 76%
Z = Account is current
* = In Collections @ cycle, Now Current. At cycle, will update to Z.
BLANK = Account is Current

S-4.1(s)-1

--------------------------------------------------------------------------------

Credit Ratings—Middle/Standard Accounts

 
   
   
  BYPASS:

--------------------------------------------------------------------------------

   
   
   
   
   
   
   
   
   
 
  OWNER

--------------------------------------------------------------------------------

  DESCRIPTION

--------------------------------------------------------------------------------

  F/C

--------------------------------------------------------------------------------

  Late
Fee

--------------------------------------------------------------------------------

  Front
End Fee

--------------------------------------------------------------------------------

  Zero
Min
Pay

--------------------------------------------------------------------------------

  AMF

--------------------------------------------------------------------------------

  OL Fee

--------------------------------------------------------------------------------

  Credit
Bureau
Reporting

--------------------------------------------------------------------------------

  Autho
Action

--------------------------------------------------------------------------------

  Decline
Reissues

--------------------------------------------------------------------------------

  0 Credit
Avail
On Stmt

--------------------------------------------------------------------------------

  Real Time
Removal

--------------------------------------------------------------------------------

B3       Prior use as: Soldiers and Sailors/Disaster Relief   X   X       X    
  X                     B4   CP   Deactivation w/access to line   X   X        
  X   X   Does not report           X     B5   Collections   Assumption Accounts
                              Decline   X   X     B7       Home Protection      
                        Decline             B8   CP   CP C/Os only Do not use  
                        Not Reported as Charge Off   Decline             CC  
Collections   Consumer Credit Counseling       X           X   X   Credit
Counseling   Decline   X   X     CM   Security   Classic Market Pre-Pay
Holds—Not in use effective 9/1/00                               Decline        
  X E9   Collections   Outsource to Collection Agencies—not currently in use    
                  X   Closed by Subscriber   Decline   X   X     F1   Security  
Closed-Lost and Stolen                           Lost/Stolen   Pickup   X   X  
  I8   FSC_ICB Accountability   Inactive                   X       Closed by
Consumer   Decline   X   X     I9       Cust.Serv-Inactive Closures            
      X       Closed by Consumer   Decline   X   X     M1   CP   Credit
Protection Activated (Qualifies for Access to Line)   X   X   X   X   X   X  
Does not report                 M9   CP   Credit Protection Activated (Not
Qualified for Access to Line)   X   X       X   X   X   Does not report  
Decline   X   X     N9   Collections   Closed—Collections                      
    Closed by Subscriber   Decline   X   X     NR   Security   Temporary Hold  
                            Decline           X PC       Closed-Old acct in
BK2BK Transfer                           Record sent to assign new account
number   Decline   X   X     Q4   New Accts   T4 Closed at 120 days            
              Does not report   Decline   X         Q7   Collections   Settled
C/O Accounts                   X       Status 68—Settled Account   Decline   X  
X     Q8   FSC_ICB Accountability   Closed by Providian                   X    
  Closed by Subscriber   Decline   X   X     Q9   Collections   Account Closures
                  X       Closed by Subscriber   Decline   X   X     RE  
Security   Merchant is advised to call PVN                               Refer  
        X R8   FSC_ICB Accountability   Closed by Customer; > 3 mo              
    X       Closed by Consumer   Decline   X   X     R9   Cust Svc   Account
Closures—Customer > 3 mo                   X       Closed by Consumer   Decline
  X   X     S1   Security   Past Due or O/L Suspension                          
    Decline   X       X S2   Security   Blocked Account                        
      Decline   X         SV   CP   Settlement Salvage Offer                    
                        T1   Recovery   Transfer to Collections                
  X       Reports as current regardless of status   Decline   X   X   X T2  
Security   Pre-consumed goods and services                              
Conditional           X T3   ?   PETE Activation 100% Fulfillment           X  
    X           Decline   X   X     T4   New Accts   New Acct—No Cust-Orig
activity.       X               X   Does not report       X         T5   Probate
  Deceased Accounts   X                   X   Deceased   Decline   X   X     T6
  Security   MCC Referrals/Cash Restrictions                              
Conditional           X T7       BASA Closures                   X          
Decline   X         T9       Secured BASA Bounced Checks                        
      Decline             V1       No Stmt Ck                                  
          V3   Security   Verify Address or Phone                              
Decline   X       X V7       BASA Accounts                               Decline
  X         V9   Cust Svc   Account Closures—Customer < 3 mo. (not yet used in
Gateway)                   X       Closed by Consumer   Decline   X   X     X1  
Acquisitions   Dispute Closures                               Decline   X      
  X2   CP   Deactivations w/o access to line   X   X           X   X   Does not
report   Decline   X   X     X9   Security   Account Closures                  
X       Closed by Consumer   Decline   X   X     Y9   Legal Collections   Closed
Accounts   X   X           X   X       Pickup   X   X    

S-4.1(s)-2

--------------------------------------------------------------------------------




SCHEDULE 4.1(u)


DISCLOSURE ITEMS REGARDING PROVIDIAN BANK'S
POLICIES AND PROCEDURES

1.The computer program known as the "backdated payment program" is an internally
developed program designed to automate fee and finance charge reversals, and
appropriately update the account status, for those Accounts whose payment
posting was delayed. Providian Bank has identified that certain elements of the
"backdated payment program" were not properly reversing overlimit fees and
related finance charges or appropriately reaging the account status for certain
Accounts subject to this program. As of June 3, 2003, the backdated payment
program has been corrected and is operating according to its plan. Remedial
measures may be required for Accounts affected prior to June 3, 2003. Potential
liability is currently being assessed.

2.The computer system known as IRIS/TS1 has been identified as failing to upage
within cycle certain Accounts that receive a payment close to the cycle date,
which payment is subsequently returned for insufficient funds. Estimated impact:
It is estimated that 3,750 Providian Bank Accounts may be involved with this
issue. Providian Bank is identifying measures needed to correct this issue.
Potential liability is currently being assessed.

3.Policies relating to Reinstatements were inconsistent between the Credit
Operations group and the Credit group. In 2003, these groups modified their
policies to achieve consistency.

4.In November, 2002, Providian Bank agreed to discontinue line increases to
customers with FICO<600. Subsequently it was determined that Providian Bank had
not discontinued the granting of line increases to such customers in connection
with the sale or renewal of Membership Products. In Spring, 2003, Providian Bank
implemented responsive measures to correct this issue.

S-5.2(1)

--------------------------------------------------------------------------------


SCHEDULE 5.2(l)


Information to be Delivered in connection with the Interim Securitization or
Securitization

Description of Providian Bank

Providian Bank is a wholly-owned subsidiary of Providian Financial Corporation,
a publicly owned financial services company which provides lending and deposit
products to customers throughout the United States.

Headquartered in Salt Lake City, Utah, Providian Bank is an industrial loan
corporation organized under the laws of the state of Utah and is a member of the
FDIC. Providian Bank and Providian National Bank, another wholly-owned
subsidiary of Providian Financial Corporation, submitted an application to the
Office of the Comptroller of the Currency to combine Providian Bank with
Providian National Bank. The application is awaiting approval from the Office of
the Comptroller of the Currency.

The principal executive offices of Providian Bank are located at 5215 Wiley Post
Way, Salt Lake City, Utah 84116 and the principal executive offices of Providian
Financial Corporation are located at 201 Mission Street, San Francisco,
California 94105.

Additional information regarding Providian Financial Corporation and Providian
Bank can be found in the filings made by Providian Financial Corporation with
the Securities and Exchange Commission. You may read and copy this information
at the SEC's public reference room located at 450 Fifth Street, N.W.,
Washington, D.C. 20549. You may call the SEC at 1-800-732-0330 for further
information on the public reference rooms. You may also obtain copies of this
information by mail from the Public Reference Section of the SEC, 450 Fifth
Street, N.W., Room 1024, Washington, D.C. 20549, at prescribed rates. Providian
Financial Corporation's public filings are also available at the Internet
website maintained by the SEC at www.sec.gov and the Internet website maintained
by Providian Financial Corporation at www.providian.com.

Description of Account Origination

The accounts being sold represent all of the credit card accounts owned by
Providian Bank, other than Excluded Accounts. Accounts in the Providian Bank
portfolio were primarily generated through direct mail, telemarketing and other
direct marketing channels, generally targeted with industry-standard pre-screen
processes. The accounts are presently all unsecured; though approximately 3.5%
of the accounts at Cut-Off Time were secured or partially secured by deposits
pledged by the accountholder. The approval process was fully automated.
Exceptions to the automated decision-making process were granted infrequently,
primarily to customers who chose to dispute an application decision because of
incorrect credit bureau information. Customers may also have been contacted via
telephone to verify certain customer information.

Underwriting criteria for accounts in the Providian Bank portfolio differed
depending upon whether the accounts were originated as unsecured or secured
accounts and whether or not an application processing fee was assessed.
Underwriting criteria for accounts originated as unsecured accounts, with no
up-front application processing fees, consisted of internal risk score cutoffs,
minimum requirements for responses to application questions, and a fraud check.
Providian Bank's underwriting for accounts in the Providian Bank portfolio that
were originated as secured accounts or that had an application processing fee
consisted of a fraud check only.

Also, some accounts were originated through "Up-to" offers, in which Providian
Bank offered accounts to potential accountholders with a specified maximum
credit line. Credit line assignment for these "Up-to" offers was initially
determined by responses to application questions and was later based on a
combination of this data and credit bureau information in a table and/or scoring
model. ["Initially" and "later" refer to phases in Providian Bank's business
practices, such that some accounts were wholly originated under the "initially"
process and later accounts were wholly originated under the "later" process.]

S-5.2(l)

--------------------------------------------------------------------------------

Accounts in the Providian Bank portfolio are subject to a lending agreement
governing the terms and conditions of the account. Pursuant to the lending
agreements, Providian Bank reserved the right to change or terminate any terms,
conditions, services or features of the account (including increasing or
decreasing annual percentage rates, other fees and charges, or minimum payment
requirements). Providian Bank's lending agreements are governed by Utah law.

Historical Information on Accounts

For each month, the following information:

•total accounts

•active accounts (end of month balance greater than $1)

•outstanding balance (total receivables balance at the end of the most recent
month)

•draw rate (sum of net purchases, cash advances and balance transfers divided by
beginning of month outstanding balance)

•payment rate (total payments divided by beginning of month outstanding balance)

•gross charge-off rate (total receivables balance charged off divided by
beginning of month outstanding balance multiplied by twelve)

•finance charge and fee reversals (finance charges and fees included in total
receivables balance that were charged off divided by beginning of month
outstanding balance multiplied by twelve)

•recoveries (recoveries on charged off receivables divided by beginning of month
outstanding balance multiplied by twelve)

•net charge-off rate (gross charge offs minus finance charge and fee reversal
minus recoveries)

•gross finance charge yield (finance charges divided by beginning of month
outstanding balance multiplied by twelve)

•gross fee yield (fees billed divided by beginning of month outstanding balance
multiplied by twelve)

•gross yield (gross finance charge yield plus gross fee yield)

•net yield (gross yield minus finance charge and fee reversals)

•30-59 days delinquent

•60-89 days delinquent

•90-119 days delinquent

•120-149 days delinquent

•150 or more days delinquent

•total delinquent

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT E
Form of Assignment and Assumption Agreement
EXHIBIT F
EXHIBIT G
EXHIBIT I
EXHIBIT J
SCHEDULE 1.1(A)
SCHEDULE 4.1(h-1)
SCHEDULE 4.1(h-2)
SCHEDULE 4.1(m)
SCHEDULE 4.1(n)
SCHEDULE 4.1(s)
SCHEDULE 4.1(u)
SCHEDULE 5.2(l)
